 

Exhibit 10.1

 

LEASE AGREEMENT

 

CIP II/AR BRIDGEWATER HOLDINGS LLC

(LANDLORD)

 

to

 

Matinas BIOPHARMA HOLDINGS, INC.

 

(TENANT)

 

Effective Date: December 15, 2016

 

 

 

 

Table of Contents

 



LEASE AGREEMENT 1       1. DEMISE. 1       2. TERM. 5       3. RENT 7       4.
USE OF PREMISES. 8       5. COMMON EXPENSE RENT AND REAL PROPERTY TAXES. 9      
6. BUILDING SERVICES AND UTILITIES. 13       7. MAINTENANCE AND REPAIRS. 14    
  8. INSURANCE AND INDEMNIFICATION. 15       9. LANDLORD'S RIGHT TO PERFORM
TENANT'S COVENANTS. 18       10. CONDEMNATION 19       11. QUIET ENJOYMENT 19  
    12. DAMAGE OR DESTRUCTION. 20       13. SUBORDINATION 21       14. SURRENDER
OF PREMISES. 22       15. DEFAULT BY TENANT. 22       16. TENANT'S PROPERTY. 24
      17. HOLDING OVER. 24       18. SECURITY DEPOSIT 25       19. FORCE MAJEURE
27       20. INTENTIONALLY DELETED 28       21. ESTOPPEL CERTIFICATES 28      
22. ALTERATIONS OR IMPROVEMENTS BY TENANT 28       23. ACCESS TO PREMISES 30    
  24. PARKING 30       25. PARTIAL INVALIDITY 30     26. LEASE BINDING UPON
ASSIGNEES. 30       27. LIMITATION OF LANDLORD'S LIABILITY. 31       28.
WAIVER.. 31

 



 - i - 

 

 



29. ASSIGNMENT AND SUBLETTING.. 31       30. ENTIRE AGREEMENT AND MODIFICATIONS.
38       31. BROKER'S COMMISSION. 38       32. NOTICES. 39       33. RECORDING.
39       34. PERSON. 39       35. HEADINGS AND INTERPRETATION 39       36.
MISCELLANEOUS, COUNTERPARTS 39       37. SURVIVAL OF OBLIGATIONS. 39       38.
COMPLIANCE WITH LAWS AND RULES AND REGULATIONS. 40       39. ATTORNEYS’ FEES AND
COSTS 44       40. WAIVER OF TRIAL BY JURY. 45       41. SEC FILING. 45      
42. SIGNAGE. 45       43. INITIAL TENANT IMPROVEMENTS. 45       44. CHANGES TO
PROJECT; EASEMENTS 46       45. INTENIONALLY DELETED 46       46. FOOD SERVICE
AND FITNESS CENTER. 46       47. CONDOMINIUM 47       48. FINANCIAL STATEMENTS
48       49. RELOCATION OF TENANT 48

 



 - ii - 

 

 

exhibits

 

EXHIBIT  A LAND     EXHIBIT B EXCLUSION AREA     EXHIBIT  C PREMISES     EXHIBIT
D INTENTIONALLY DELETED     EXHIBIT E RETAINED FFE     EXHIBIT  F BILL OF SALE  
  EXHIBIT  G COMMENCEMENT DATE AGREEMENT     EXHIBIT  H REAL PROPERTY TAX
CALCULATION  METHODOLOGY     EXHIBIT  I INTENTIONALLY DELETED     EXHIBIT J
RULES AND REGULATIONS     EXHIBIT  K INTENTIONALLY DELETED     EXHIBIT  L
INTENTIONALLY DELETED     EXHIBIT  M WORK LETTER     EXHIBIT  N PROJECT CAMPUS  
  EXHIBIT O PROHIBITED USES

 

 - iii - 

 

 

LEASE AGREEMENT

 

THIS LEASE, made and entered into this 15th day of December 2016, (the
“Effective Date”) by and between CIP II/AR BRIDGEWATER HOLDINGS LLC, a Delaware
limited liability company, having an office at c/o Advance Realty Development,
1041 U.S. Highway 202/206, Bridgewater, NJ 08807 (the "Landlord"), and MATINAS
BIOPHARMA HOLDINGS, INC., a Delaware corporation, having an office at 1545 U.S.
Highway 206, Suite 302, Bedminster, New Jersey 07921, (the "Tenant").

 

Background

 

A.           Landlord is the owner in fee simple of a certain tract of land more
particularly described on Exhibit “A” attached hereto (the "Land") situated in
the Township of Bridgewater, County of Somerset and State of New Jersey, which
is designated on the official tax map for the Township of Bridgewater as Block
483, Lots 17, 18 and 19 (the “Tax Lots”).

 

B. The Land (excluding the land and buildings shown within the Exclusion Area as
shown on Exhibit “B”) is improved with various multi-story buildings dedicated
to various uses, including research and development, general offices, and other
improvements and structures supporting those uses within the campus which is
referred to as the Research and Development project commonly known as the New
Jersey Center of Excellence at Bridgewater (the “Project”).

 

C.           Landlord is willing to lease a certain portion of the building
known as 1025 U.S. Highway 202/206 Bridgewater, New Jersey also known as
Building L (the “Building”) within the Project to Tenant and Tenant is willing
to lease a certain portion of the Building within the Project from Landlord for
the purposes and on the terms and conditions set forth in this Lease.

 

Agreement

 

In consideration of the mutual covenants and agreements set forth in this Lease,
Landlord and Tenant, intending to be legally bound hereby, do hereby covenant
and agree as follows:

 

1.          DEMISE.   (a)        Landlord does hereby lease to Tenant, and
Tenant does hereby rent from Landlord, upon and subject to the terms and
conditions, covenants and agreements set forth in this Lease, the premises
consisting of the entire Third Floor of the Building, as shown on Exhibit “C”
which shall be deemed to be 14,336 rentable square feet (the "Premises"), which
amount of rentable square feet set forth above shall be definitive for all
purposes of this Lease. The lease of the Premises includes a non-exclusive right
to use any pedestrian easements and/or vehicular easements that may exist from
time to time for the benefit of tenants of the Project over any portion of the
Land, together with all Common Areas. The term “Common Areas” is defined as all
areas outside the Premises and within the exterior boundary lines of the Project
which are designated by Landlord from time to time for the general non-exclusive
use of Landlord, Tenant, and other tenants of the Project and their respective
employees, suppliers, customers, and invitees, including, but not limited to
access roadways, sidewalks, landscaping and planted areas and parking areas
located at the Project. Landlord shall have the exclusive control and management
of the Common Areas.

 

 - 1 - 

 

 

(i)         Following the execution and delivery of this Lease by Landlord and
Tenant, and Landlord’s obtaining all required building, construction and any
other permits, approvals or consents required to comply with all applicable
Laws, Landlord shall perform, at Tenant’s sole cost and expense but subject to
the application of the Construction Credit (as hereafter defined) the Initial
Tenant Improvements described as the Initial Tenant Improvements Work in Exhibit
“M” attached hereto as part of the preparation of the Premises for Tenant’s
occupancy.

 

(ii)        Landlord shall advise Tenant, in writing, at least two (2) days
prior to the anticipated date of Substantial Completion (hereinafter defined) of
the Initial Tenant Improvements Work. Within two (2) days after Tenant’s receipt
of Landlord’s notice of Substantial Completion (hereinafter defined) of the
Initial Tenant Improvements Work, Tenant shall be granted an opportunity to
walk-through the Premises, with a representative of Landlord, in order to verify
Substantial Completion (hereinafter defined) of the Initial Tenant Improvements
Work. Tenant shall provide Landlord written notice of any defects or incomplete
work within five (5) Business Days following the walk-through. For purposes of
this Lease the terms “Substantial Completion” or “Substantially Complete” when
referring to the Initial Tenant Improvements Work, shall mean (x) that such work
has been completed in accordance with (i) the provisions of this Lease
applicable thereto, (ii) the plans and specifications for such work, and (iii)
all applicable Laws, except for minor details of construction, decoration and
mechanical adjustments, if any, the non-completion of which does not materially
interfere with the performance of the Initial Tenant Improvements, or which, in
accordance with good construction practice, should be completed after the
completion of the Initial Tenant Improvements, and (y) Landlord delivers the
Premises to Tenant leak-free, free of any Hazardous Materials (as hereinafter
defined), with all systems serving the Premises (including, but not limited to,
mechanical, electrical, HVAC, plumbing, and life safety) in good working order,
and (z) Landlord has obtained a temporary or permanent certificate of occupancy
from the applicable local governing authority (provided that if Landlord
procures a temporary certificate of occupancy, Landlord shall thereafter procure
a permanent certificate of occupancy), if required by Law. It is agreed that
Tenant and Landlord shall promptly review any defects or incomplete work that
are described in the written notice given by Tenant to Landlord and based upon
such review, Landlord and Tenant shall prepare a list setting forth those items
of the Initial Tenant Improvements Work which are not Substantially Completed
(these items agreed to by Landlord and Tenant are hereinafter collectively
referred to as “Punchlist Items”). Landlord agrees to cause such Punchlist Items
to be completed within thirty (30) days after the date on which the parties have
agreed upon the Punchlist Items; provided, however, if any Punchlist Items
cannot be reasonably completed within the applicable thirty (30) period for any
reason, including, without limitation, for any Force Majeure Delay or Tenant
Delay, then Landlord shall have such longer period of time as shall be
reasonably necessary to complete such Punchlist Items so long as Landlord is
prosecuting such work with due diligence.

 

 - 2 - 

 

 

(iii)       Notwithstanding anything to the contrary contained herein, Tenant
shall be responsible for any additional reasonable out of pocket costs and
expenses incurred by Landlord because of any interference or delay on Tenant’s
or Tenant’s Agents part which prevents Landlord from Substantially Completing
all or any portion of the Initial Tenant Improvements Work by March 15, 2017
(the “Estimated Commencement Date”) including, without limitation any
interference or delay which is caused by (a) the failure of any of them to
cooperate with Landlord or Landlord’s Contractor, (b) the failure to provide
clarifications or additional information requested by Landlord regarding the
Final Plan within the applicable time periods, (c) any change order requested by
Tenant in which Landlord has identified in the change order will result in a
delay in achieving Substantial Completion of the Initial Tenant Improvements
Work, and (d) the failure of Tenant to remove all Retained FF&E from the
Premises, provided, in each instance Landlord has given Tenant notice of such
delay within two (2) Business Days of the date Landlord becomes aware of the
occurrence of same (each a “Tenant Delay”).

 

(iv)       Landlord represents and warrants that the Initial Tenant Improvements
shall be free from defects in design, workmanship and materials for a period of
one (1) year from the Commencement Date and Landlord agrees to make, at its sole
cost and expense, all repairs and replacements required to remedy such defects
promptly after receiving notice. Landlord agrees to repair and correct (as soon
as reasonably practicable) any work or materials included in the Initial Tenant
Improvements that prove defective as a result of faulty materials, equipment or
workmanship and that appear within one (1) year after the Commencement Date
(unless such work or materials are subject to a specific warranty period set
forth in, or incorporated by reference in, the Final Plans, in which event such
specific warranty period shall control), provided that Tenant shall have given
written notice thereof to Landlord within twelve (12) months following the
Commencement Date.  Notwithstanding the foregoing, Landlord shall not be
responsible to repair or correct any defective work or materials that prove
defective as a result of any of improper use by Tenant or any of its employees,
agents, invitees, licensees, subtenants, customers, clients or guests.

 

(b)          Tenant shall have the rights and obligations set forth in this
Section 1(b) with respect to those items of tangible personal property located
in the Building on the Effective Date (collectively, the “Retained FFE”) listed
on Exhibit “E” attached hereto and incorporated by reference herein. Landlord
shall retain the ownership of the Retained FFE during the Term, except as
otherwise expressly provided in this Section 1 (b). During the Term, Tenant
shall have the sole right to possession and a license and use of the Retained
FFE. If Tenant desires to remove, dispose of, replace, or modify any lab
benches, ventilation hoods or equipment listed on Exhibit “E” as Retained FFE
during the Term, Tenant first shall notify Landlord which items of Retained FFE
Tenant desires to remove, dispose of, or replace, as the case may be. Within
twenty-one (21) days after Landlord’s receipt of Tenant’s notice, Landlord shall
(i) have the right to remove any or all of the Retained FFE items described in
the Tenant’s notice from the Premises at Landlord’s sole cost and expense, or
(ii) consent to Tenant’s desired removal, disposition or replacement of any or
all of the Retained FFE listed in Tenant’s notice, which consent not to be
unreasonably withheld, conditioned or delayed.

 

 - 3 - 

 

 

(i)         Notwithstanding anything to the contrary contained herein, so long
as no Event of Default exists as of the ninth (9th) anniversary of the Rent
Commencement Date, Landlord shall transfer ownership of the Retained FFE to
Tenant by way of executing and delivering a quit-claim bill of sale, in the form
attached hereto as “Exhibit “F”. If an Event of Default exists as of the ninth
(9th) anniversary of the Rent Commencement Date, Landlord shall retain ownership
of the Retained FFE for the Term, and shall not transfer ownership of same the
Retained FFE to Tenant, until the Event of Default is cured.

 

 (ii)       In connection with said transfer, Landlord shall retain a duly
perfected first priority purchase money or other security interest in the
Retained FFE to secure Tenant’s continued performance of its obligations under
this Lease. The security interest shall be extinguished by Landlord upon the
expiration of the initial Term of the Lease or the earlier date of Tenant
removal, disposal, or replacement with Landlord’s consent (each, a “Removal”) of
any such items by Tenant so long as there is no Event of Default at such time
and so long as there is no default under this Lease (that is not cured within
the applicable cure period, if any). Tenant shall promptly repair any damage
caused to the Premises or Building by the removal of any such Retained FFE, such
repairs to be reasonably approved by Landlord.

 

(iii)       Notwithstanding the foregoing, however, if the Removal of any
Retained FFE will adversely affect the structure or systems in or of the
Building in Landlord’s reasonable judgment, then unless Tenant agrees promptly
to repair any damage caused by such Removal to Landlord’s reasonable
satisfaction, Landlord shall have the right to prevent such Removal in
Landlord’s sole discretion. Tenant’s rights to the Retained FFE are appurtenant
to this Lease and Tenant may only transfer, assign, or otherwise convey said
rights together with a transfer, assignment, sublease or conveyance of this
Lease as otherwise provided in this Lease.

 - 4 - 

 

 

2.          TERM.      (a)        The term of this Lease (the “Term”) is ten
(10) years and three (3) months. The Term shall begin on the date that Landlord
Substantially Completes the Initial Tenant Improvements Work (the “Commencement
Date”) and shall end on the last day of the month in which Tenth (10th) year
anniversary of the Rent Commencement Date occurs, or such earlier date upon
which the Term may expire or be terminated pursuant to any of the conditions of
this Lease or pursuant to law (the “Expiration Date”). Landlord and Tenant
desire that the Landlord Substantially Complete the Initial Tenant Improvements
Work on or about the Estimated Commencement Date. If for any reason (other than
Tenant Delay, as hereafter defined), Landlord’s Work shall not be Substantially
Completed on the Estimated Commencement Date, this Lease shall nevertheless
continue in full force and effect; the Commencement Date shall be postponed
until Substantial Completion has occurred; and the Expiration Date shall be
adjusted to provide for the full term of this Lease. If Landlord’s Work is
delayed because of any Tenant Delay, then the Commencement Date shall be the day
the Landlord would have otherwise Substantially Completed Landlord’s Work but
for the occurrence of such Tenant Delay.

 

(b)          When the Commencement Date occurs, Landlord and Tenant shall enter
into an agreement memorializing the Commencement and Expiration Dates of this
Lease in the form attached hereto as Exhibit “G” (the “Commencement Date
Agreement”); provided, however, that the failure to enter into such an agreement
shall not affect the Commencement Date or Expiration Date. Tenant shall
acknowledge receipt of the Commencement Date Agreement by signing a copy of same
and returning it to Landlord within five (5) business days of the receipt
thereof. Tenant’s failure to sign the Commencement Date Agreement and return
same to Landlord as provided in this Section shall be deemed to be Tenant’s
acceptance of the Commencement Date and Expiration Date as stated in the
Commencement Date Agreement.

 

(c)          Intentionally Deleted

 

(d)          Tenant agrees that Landlord shall have no obligation to do any work
or perform any services with respect to the Premises, other than the Initial
Tenant Improvements Work. Tenant shall accept possession of the Premises on the
Commencement Date in its then “as-is” condition, subject to Landlord’s
completion of the Initial Tenant Improvements Work.

 

(e)           Landlord hereby grants to Tenant one (1) option to extend the Term
for all (but not part) of the Premises in accordance with the provisions of this
Section 2(e), Tenant must exercise the option for all of the Premises for a
period of five (5) years, and such option to be exercised by Tenant giving
written notice of its exercise to Landlord in the manner provided in this Lease
not less than twelve (12) months prior to the expiration of the Term. The
extension period shall commence on the day immediately following the last day of
the Term. No extension option may be exercised by Tenant if an Event of Default
exists at the time of exercise of the option.

 

 - 5 - 

 

 

(i)          If Tenant exercises its option to extend the Term, Landlord shall,
within thirty (30) days after receipt of Tenant’s exercise notice, notify Tenant
in writing of Landlord’s reasonable determination of the Base Rent (including
increases) and Common Expense Costs for the Premises for the five (5) year
option period, which Base Rent amount shall be the Prevailing Market Rate (as
hereafter defined) for such space. Tenant shall have thirty (30) days from its
receipt of Landlord’s notice setting forth Landlord’s determination of Base Rent
and Common Expense Costs to notify Landlord in writing that Tenant (i) agrees
with Landlord’s determination of the Base Rent and Common Area Costs, or (ii)
does not agree with Landlord’s determination of the Base Rent and that Tenant
elects to determine the Prevailing Market Rate in accordance with the procedure
set forth below. If Tenant does not so notify Landlord in writing within thirty
(30) days of its receipt of Landlord’s notice, Base Rent and Common Expense
Costs for the Premises for the applicable extended term shall be the Base Rent
and Common Expense Costs set forth in Landlord’s notice to Tenant. The phrase
“Prevailing Market Rate” shall mean the then prevailing market rate for the
twelve (12) month period prior to Tenants’ renewal notice for base rent for a
five (5) year term calculated on a per rentable square foot basis for leases
covering buildings comparable to the condition of the Premises including the
Initial Tenant Improvements and any subsequent Alteration made by Tenant located
in central and northern New Jersey (hereinafter referred to as the “Market
Area”), and taking into account all other relevant factors, including but not
limited to rent concessions. The Prevailing Market Rate shall be determined by
an appraisal procedure as follows:

 

In the event that Tenant notifies Landlord that Tenant disagrees with Landlord’s
determination of the market rate and that Tenant elects to determine the
Prevailing Market Rate, then Tenant shall specify, in such notice to Landlord,
Tenant’s selection of a real estate appraiser, who shall act on Tenant’s behalf
in determining the Prevailing Market Rate. Within twenty (20) days after
Landlord’s receipt of Tenant’s selection of a real estate appraiser, Landlord,
by written notice to Tenant, shall designate a real estate appraiser, who shall
act on Landlord’s behalf in the determination of the Prevailing Market Rate.
Within twenty (20) days of the selection of Landlord’s appraiser, the two (2)
appraisers shall render a joint written determination of the Prevailing Market
Rate. If the two (2) appraisers are unable to agree upon a joint written
determination within said twenty (20) day period, the two appraisers shall
select a third appraiser within such twenty (20) day period. Within twenty (20)
days after the appointment of the third appraiser, the third appraiser shall
render a written determination of the Prevailing Market Rate by selecting,
without change, the determination of one (1) of the original appraisers as to
the Prevailing Market Rate and such determination shall be final, conclusive and
binding. All appraisers selected in accordance with this subparagraph shall have
at least ten (10) years prior experience in the commercial leasing market of the
Market Area and shall be members of the American Institute of Real Estate
Appraisers or similar professional organizations. If either Landlord or Tenant
fails or refuses to timely select an appraiser, the other appraiser shall alone
determine the Prevailing Market Rate. Landlord and Tenant agree that they shall
be bound by the determination of Prevailing Market Rate pursuant to this
paragraph. Landlord shall bear the fee and expense of its appraiser, Tenant
shall bear the fee and expenses of its appraiser, and Landlord and Tenant shall
share equally the fee and expenses of the third appraiser, if any.

 

 - 6 - 

 

 

(ii)        Except for the Base Rent, which shall be determined as set forth in
subparagraph (e)(i) above and the Common Expense Costs as determined by Landlord
in Landlord’s notice to Tenant setting forth Landlord’s determination of Base
Rent and Common Expense Costs, the leasing of the Premises by Tenant for the
applicable extended term shall be subject to all of the same terms and
conditions set forth in this Lease, including Tenant’s obligation to pay
Additional Rent; provided, however, that any rent abatements or other
concessions applicable to the Premises during the initial Term shall not apply
during any such extended term, nor shall Tenant have any additional extension
options, beyond the option described in this Section 2(e). Landlord and Tenant
shall promptly enter into an amendment to this Lease to evidence Tenant’s
exercise of its renewal option, the Base Rent and Common Expense Costs for such
renewal term, and the expiration date of such renewal term.

 

(iii)       The option granted to Tenant in this Section 2(e) of the Lease is
personal to the original Tenant or a Related Entity or Successor Entity, as the
case may be, and may be exercised only by the original Tenant (or a Related
Entity or Successor Entity, as the case may be), and may not be exercised or
assigned, voluntarily or involuntarily, by or to any person or entity other than
the original Tenant (or a Related Entity or Successor Entity, as the case may
be). The option granted to Tenant in this Section 2(e) are not assignable
separate and apart from this Lease nor may any option be separated from this
Lease in any manner, either by reservation or otherwise. If at any time an
option under this Section 2(e) is exercisable by Tenant, and the Lease has been
assigned the option shall be deemed null and void.

 

3.RENT.

 

(a)          Tenant hereby covenants and agrees, without the right of set off or
deduction whatsoever, except as otherwise expressly provided in Section 6,
Section 10 or Section 12 of this Lease, to pay to Landlord Base Rent, and
additional rent, including, without limitation, the Common Expense Costs and
Real Property Taxes (collectively, “Additional Rent”) during the Term. The Base
Rent shall be paid in advance, on the first day of each calendar month during
the Term commencing with the Rent Commencement Date, or if the Rent Commencement
Date is not the first of a month, then on the first day of the month following
the Rent Commencement Date. All payments required to be made by Tenant to
Landlord under this Lease shall be made at Landlord's office at the address set
forth above or at such other place as Landlord may from time to time designate
to Tenant in writing. If the Rent Commencement Date is not the first day of a
month, then monthly Base Rent for the partial month in which the Rent
Commencement Date falls shall be prorated on a per diem basis. The Rent
Commencement Date shall be the date which is ninety (90) days after the
Commencement Date. During the entire Term, Tenant shall pay to Landlord, as
yearly rent (hereinafter "Base Rent"), the following sums, in equal monthly
installments, in advance on the first day of each calendar month:

 

Period  Annual Rent PSF   Annual Base Rent   Monthly Base Rent  Year 1* 
$36.00   $516,096.00   $43,008.00  Year 2  $37.48   $537,313.28   $44,776.11 
Year 3  $39.02   $559,390.72   $46,615.89  Year 4  $40.62   $582,328.32  
$48,527.36  Year 5  $42.29   $606,269.44   $50,522.45  Year 6  $44.02  
$631,070.72   $52,589.23  Year 7  $45.82   $656,875.52   $54,739.63  Year 8 
$47.70   $683,827.20   $56,985.60  Year 9  $49.66   $711,925.76   $59,327.15 
Year 10  $51.70   $741,171.20   $61,764.27  Year 11***  $53.82   $771,563.52  
$64,296.96 

 

*Base Rent to be abated for the first three (3) months.

 



 - 7 - 

 

 

**Year 11 represents only three (3) months of the year.

 

The first monthly installment of Base Rent shall be paid by Tenant to Landlord
upon execution of this Lease.

 

(b)          If the payment of any sum required to be paid by Tenant to Landlord
under this Lease (including, without limitation any Base Rent and Additional
Rent) is not received by Landlord in good funds within five (5) Business Days
after the date on which it is due and payable or should any check from Tenant be
returned to Landlord as uncollectible, then, a delinquency service charge equal
to four percent (4%) of the amount overdue (the “Service Charge”) shall become
immediately due and payable to Landlord as liquidated damages for Tenant’s
failure to make prompt payment to Landlord. Tenant acknowledges and agrees that
the actual damages to Landlord due to such late or non-payment exceed the
interest cost of money and are difficult to estimate. Such Service Charge shall
become payable as Additional Rent within five (5) Business Days after Tenant’s
receiving an invoice therefor. Tenant shall also pay Landlord as Additional Rent
interest at an annual rate equal to 3 in excess of the prime rate announced from
time-to-time by Citibank, NA or such other major commercial bank in the United
States designated by Landlord (“Interest”), but subject to any maximum interest
permitted by Law, on any amounts not received by Landlord from the date on which
they became due and payable. In the event of nonpayment of any Service Charge
and/or Interest provided for above, Landlord shall have, in addition to all
other rights and remedies, all the rights and remedies provided for herein and
by Law in the case of nonpayment of rent. Tenant’s obligation to pay any Service
Charge and/or Interest as provided in this Section 3 shall continue beyond the
expiration or sooner termination of this Lease.

 

4.USE OF PREMISES.

 

(a)          The Premises shall be used and occupied by Tenant during the entire
Term hereof subject to the other terms and conditions of this Lease for research
and development of clinical trial drug products laboratory, general office and
related uses incidental thereto (the "Permitted Use") and for no other purpose.
Notwithstanding anything to the contrary contained herein, the provisions of
this Section 4(a) shall not be construed as creating a covenant of continuous
operation by Tenant during the Term. Subject to all applicable Laws, ordinances
or regulations of any governmental authority, agency or department having
jurisdiction over the Project, the Condominium Documents and the Rules and
Regulations Landlord may impose from time to time during the Term, Tenant shall
be permitted access to the Premises twenty-four (24) hours per day, seven days
per week.

 

(b)          Tenant shall not use, suffer or permit the use of the Premises or
any part thereof in any manner or for any purpose or do, bring or keep anything,
or suffer or permit anything to be done, brought or kept, therein (i) which
would violate any covenant, agreement, term, provision or condition of this
Lease or (ii) is unlawful or in contravention of the certificate of occupancy
for the Building or (iii) is in contravention of any Laws or (iv) which would
overload or could cause an overload of the electrical or mechanical systems of
the Building or which would exceed one hundred (100) pounds per square foot,
live load or (v) which in the reasonable judgment of the Landlord may in any way
impair or interfere with the proper and economic heating, air conditioning of
the Building or (vi) suffer or permit the Building or any component thereof to
be used in any manner or anything to be done therein or anything to be brought
into or kept thereon which, in the reasonable judgment of Landlord, would in any
way impair or tend to impair or exceed the design criteria, the structural
integrity, character or appearance of the Building, or result in the use of the
Building or any component thereof in a manner or for a purpose not intended.

 

 - 8 - 

 

 

(c)           If Tenant desires to use the Premises in a manner other than the
Permitted Use, Tenant shall request Landlord’s prior written consent to such
other use, which consent shall not be unreasonably withheld by Landlord provided
such other use: (i) is permitted by applicable Laws, (ii) does not violate the
Condominium Documents, (iii) is consistent with Landlord’s operation of the
Project as a first class research and development project including general
office use, (iv) is not a Prohibited Use shown on Exhibit “P” as same may be
further supplemented and amended by Landlord from time to time during the Term,
and (v) would not cause Landlord to be in violation of its obligations under
another lease or agreement in connection with the Project to which Landlord is a
party, including, without limitation any exclusive or restrictions granted to
any tenant or occupant pursuant to a lease or other agreement entered into prior
to Tenant’s request for Landlord’s consent to any change of use by Tenant.

 

5.COMMON EXPENSE RENT AND REAL PROPERTY TAXES.

 

(a)          In addition to the Base Rent, Tenant shall pay to Landlord as
Additional Rent the following Sums (the “Common Expense Rent”) for costs
incurred by Landlord in connection with the operation, maintenance and repair of
the Project (hereinafter, collectively “Common Expense Costs”), in equal monthly
installments, in advance on the first day of each calendar month:

 

Period  Annual Common
Expense Costs
PSF*   Annual Common
Expense Rent   Monthly Common
Expense Rent  Year 1  $14.00   $0.00   $0.00  Year 2  $14.42   $6,021.12  
$501.76  Year 3  $14.85   $12,185.60   $1,015.47  Year 4  $15.30   $18,636.80  
$1,553.07  Year 5  $15.76   $25,231.36   $2,102.61  Year 6  $16.23  
$31,969.28   $2,664.11  Year 7  $16.72   $38,993.92   $3,249.49  Year 8 
$17.22   $46,161.92   $3,846.83  Year 9  $17.74   $53,616.64   $4,468.05  Year
10  $18.27   $61,214.72   $5,101.23  Year 11  $18.82   $69,099.52   $5,758.29 

 

* Common Expense Costs include, without limitation, maintenance of Common Areas,
central utility plant operations, Landlord’s insurance premiums, utilities for
the Common Areas and utilities to be provided by Landlord pursuant to this Lease
and security for the Project. The parties acknowledge that the amount of Common
Expense Rent is fixed, Landlord shall not be entitled to reimbursement by Tenant
is the actual Common Expense Costs during the year are greater than the amount
set forth above, nor shall Tenant be entitled to a refund in the event actual
Common Expense Costs during the year are less than the amount set forth above.

 

 - 9 - 

 

  

(b)          The parties acknowledge that on the Effective Date, the Real
Property Taxes (as hereafter defined) for the Project (of which the Premises is
a part) and the Exclusion Area are a compilation of bills for the Tax Lots. The
parties further acknowledge that as of the Effective Date; (i) the Project is
located within a condominium project known as Peters Brook Village (the
“Condominium Project”) pursuant to a Master Deed and By-Laws dated as of
November 4, 2013 and recorded in Book 6684, Page 2222, as Instrument No.
2013061980, as same may be amended from time to time (the “Condominium
Documents”), (ii) the Tax Assessor for Bridgewater Township has not set separate
real estate tax assessments for the individual condominium units located within
the Condominium Project, and (iii) the Premises is currently one of four (4)
separate tenantable buildings located within Unit 2 of the Condominium Project
(“Condominium Unit 2”). Landlord shall pay, prior to delinquency, the Real
Property Taxes, as defined in Section 5(b), applicable to the Project, or
Condominium Unit 2, as applicable, subject to reimbursement by Tenant of
Tenant’s proportionate share of such Real Property Taxes in accordance with the
provisions of Section 5(b).

 

(ii)        From the Effective Date through the day immediately preceding the
Real Property Tax Conversion Date (as hereinafter defined) , the term “Real
Property Taxes” shall include any form of real estate tax or assessment,
general, special, ordinary, or extraordinary, and any license fee, commercial
rental tax payable by Landlord, improvement bond or bonds, levy, or tax imposed
on the Project or any portion thereof by any authority having the direct or
indirect power to tax, including any city, township, county, state, or federal
government, or any school, agricultural, sanitary, fire, street, drainage, or
other improvement district thereof, as against any legal or equitable interest
of Landlord in the Project or in any portion thereof, as against Landlord’s
right to rent or other income therefrom, or as against Landlord’s business of
leasing the Project, but shall exclude the following: inheritance, income,
estate, gift, transfer, franchise, excise, capital stock, gains or foreign
ownership or control, mortgage recording, transfer or transfer gain or excess
profit taxes, and shall exclude any late payment charges and penalties due to
Landlord’s late payment of Real Property Taxes. For purposes of this Lease, the
“Real Property Tax Conversion Date” shall be the date that the Tax Assessor for
Bridgewater Township shall set separate real estate tax assessments for, and
Bridgewater Township shall issue separate tax bills showing the assessments on
the land and the total assessment of all improvements located within the
individual condominium units in the Condominium Project.

 

(iii)       From and after the Real Property Tax Conversion Date, the term “Real
Property Taxes” shall include any form of real estate tax or assessment,
general, special, ordinary, or extraordinary, and any license fee, commercial
rental tax payable by Landlord, improvement bond or bonds, levy, or tax imposed
on Condominium Unit 2 or any portion thereof by any authority having the direct
or indirect power to tax, including any city, township, county, state, or
federal government, or any school, agricultural, sanitary, fire, street,
drainage, or other improvement district thereof, as against any legal or
equitable interest of Landlord in Condominium Unit 2 or in any portion thereof,
as against Landlord’s right to rent or other income therefrom, or as against
Landlord’s business of leasing Condominium Unit 2, but shall exclude the
following: inheritance, income, estate, gift, transfer, franchise, excise,
capital stock, gains or foreign ownership or control, mortgage recording,
transfer or transfer gain or excess profit taxes, and shall exclude any late
payment charges and penalties due to Landlord’s late payment of Real Property
Taxes.

 

 - 10 - 

 

 

(iv)      The term “Real Property Taxes” shall also include any tax, fee, levy,
assessment, or charge (a) in substitution of, partially or totally, any tax,
fee, levy, assessment, or charge hereinabove included within the definition of
“Real Property Tax,” or (b) the nature of which was hereinbefore included within
the definition of “Real Property Tax,” or (c) which is added to a tax or charge
hereinbefore included within the definition of Real Property Tax by reason of
such change of ownership, or (d) which is imposed by reason of this transaction,
any modifications, or changes hereto, or any transfers hereof, or (e) reasonable
expenses incurred by Landlord in attempting to protest, reduce, or minimize Real
Property Taxes. With respect to the payment of assessments, special or
otherwise, payment of installments over the longest possible term shall be
deemed to have been elected in any instance where a determinable option so to
pay existed, or may exist, notwithstanding that any assessment may be paid in
full during the Term.

 

(v)        If at any time during the Term, the method of taxation for Real
Property Taxes prevailing on the Effective Date, or the Real Property Tax
Conversion Date, as the case may be, is altered so that any new tax, assessment,
levy, imposition or charge shall be substituted therefor, or shall be imposed
upon Landlord in addition thereto (including, without limitation, any tax,
assessment or levy based in whole or in part upon the Lease, the Premises, or
the Base Rent, Additional Rent, or other income therefrom), then all such taxes,
assessments, levies, impositions or charges, or the part thereof, shall be
deemed be included within the term “Real Property Taxes” for the purposes of
this Lease, and Landlord shall pay and discharge the same prior to delinquency,
subject to reimbursement by Tenant of Tenant’s proportionate share of such Real
Property Taxes in accordance with the provisions of Section 5.

  

(c)        From the Commencement Date through the day immediately preceding the
Real Property Tax Conversion Date, Tenant’s proportionate share of Real Property
Taxes shall be calculated based upon the amount by which the Real Property Taxes
allocated to the Building utilizing the methodology described in Exhibit “H”
attached hereto for any calendar year during the Term subsequent to the Base Tax
Year (as hereafter defined) exceeds the Real Property Taxes allocated to the
Building utilizing the methodology described in Exhibit “H” for the 2016
calendar year (the “Base Tax Year”). For purposes of the Section 5(c), Tenant’s
proportionate share shall mean a fraction the numerator of which is the total
rentable square footage of the Premises, as same may change from time to time
during the Term and the denominator of which shall be the total rentable square
footage of the Building. On or before the January 1, 2017 and thereafter within
one hundred twenty (120) days following the first day of each successive
calendar year within the Term that occurs prior to the Real Property Tax
Conversion Date, Landlord shall reasonably determine or estimate amount by which
the Real Property Taxes allocated to the Building utilizing the methodology
described in Exhibit “H” for such calendar year exceed the Real Property Taxes
allocated to the Building utilizing the methodology described in Exhibit “H” for
the Base Tax Year (the "Projected Pre-Conversion Real Property Taxes") and shall
submit such information to Tenant in a written statement, together with copies
of the applicable tax bill(s) and documentation evidencing the calculation
prepared by Landlord ("Landlord’s Tax Statement"). Beginning on the January 1,
2017, following the giving of a Landlord’s Tax Statement and continuing
thereafter until Landlord renders the next Landlord’s Tax Statement, Tenant
shall pay to Landlord on account of its obligation under this Section of this
Lease, a sum (the "Monthly Tax Payment") equal to one-twelfth (1/12) of Tenant’s
proportionate share of the Projected Pre-Conversion Real Estate Taxes for such
calendar year. Tenant’s first Monthly Tax Payment after receipt of Landlord’s
Tax Statement shall be accompanied by the payment of an amount equal to the
product of the number of full months, if any, within the calendar year which
shall have elapsed prior to such first Monthly Tax Payment, times the Monthly
Tax Payment. Each Landlord’s Tax Statement shall reconcile the payments made by
Tenant pursuant to the preceding Landlord’s Tax Statement with Tenant’s
proportionate share of the actual Real Property Taxes imposed for the period
covered thereby. Any balance due to Landlord shall be paid by Tenant within
thirty (30) days after Tenant’s receipt of Landlord’s Tax Statement; and
Landlord shall credit any surplus due to Tenant against the next accruing
Monthly Tax Payment(s) of Tenant, or if the Term shall have expired, the amount
of such overpayment shall be refunded to Tenant within thirty (30) days
following delivery of Landlord’s Tax Statement. Notwithstanding anything to the
contrary contained in this subsection, if the Term shall have expired as a
result of a default by Tenant, or Tenant shall be in default of its obligations
under this Lease on the Expiration Date, then Landlord shall have the right to
retain the amount of such surplus and apply it against any Base Rent or
Additional Rent that Tenant owes Landlord. Tenant’s proportionate share of Real
Property Taxes for the calendar year within which the Expiration Date occurs
shall be prorated based upon the number of days in such year falling within the
Term.

 

 - 11 - 

 

 

(d)        Notwithstanding anything to the contrary contained in Section 5(c)
above, from and after the Real Property Tax Conversion Date, the Tenant’s
proportionate share of Real Property Taxes shall mean the amount by which the
sum of (i) (A) the product of the then assessed valuation for Building L (as
determined by the valuation of Building L set forth on the Property Record Card
maintained in the office Tax Assessor for Bridgewater Township, or any successor
thereto) and a fraction, the numerator of which is the rentable square footage
of the Premises, and the denominator of which is the rentable square footage of
Building L, multiplied by (B) the then applicable tax rate for Bridgewater
Township, and (ii) the product of the then assessed valuation of the land
located within Condominium Unit 2 and the then applicable tax rate for
Bridgewater Township, which product shall then be multiplied by the fraction,
the numerator of which shall be the then current rentable square footage of the
Premises, and the denominator of which shall be the then current rentable square
footage of all tenantable buildings located within Condominium Unit 2, exceeds
the Real Property Taxes allocated to the Building utilizing the methodology
described in Exhibit “H” for the Base Tax Year. Promptly following the Real
Property Tax Conversion Date and thereafter within one hundred twenty (120) days
following the first day of each successive calendar year within the Term that
occurs after the Real Property Tax Conversion Date, Landlord shall reasonably
determine or estimate the Real Property Taxes for such calendar year (the
"Projected Post-Conversion Real Property Taxes") and shall submit such
information to Tenant in Landlord’s Tax Statement. Beginning on the Commencement
Date following giving of a Landlord’s Tax Statement and continuing thereafter
until Landlord renders the next Landlord’s Tax Statement, Tenant shall pay to
Landlord on account of its obligation under this Section of this Lease, a
Monthly Tax Payment equal to one-twelfth (1/12) of Tenant’s proportionate share
of the Projected Post-Conversion Real Estate Taxes for such calendar year.
Tenant’s first Monthly Tax Payment after receipt of Landlord’s Tax Statement
shall be accompanied by the payment of an amount equal to the product of the
number of full months, if any, within the calendar year which shall have elapsed
prior to such first Monthly Tax Payment, times the Monthly Tax Payment. Each
Landlord’s Tax Statement shall reconcile the payments made by Tenant pursuant to
the preceding Landlord’s Tax Statement with Tenant’s proportionate share of the
actual Real Property Taxes imposed for the period covered thereby. Any balance
due to Landlord shall be paid by Tenant within thirty (30) days after Tenant’s
receipt of Landlord’s Tax Statement; and Landlord shall credit any surplus due
to Tenant against the next accruing Monthly Tax Payment(s) of Tenant, or if the
Term shall have expired, the amount of such overpayment shall be refunded to
Tenant within thirty (30) days following delivery of Landlord’s Tax Statement.
Notwithstanding anything to the contrary contained in this subsection, if the
Term shall have expired as a result of a default by Tenant, or Tenant shall be
in default of its obligations under this Lease on the Expiration Date, then
Landlord shall have the right to retain the amount of such surplus and apply it
against any Base Rent or Additional Rent that Tenant owes Landlord. Tenant’s
proportionate share of Real Property Taxes for the calendar year within which
the Expiration Date occurs shall be prorated based upon the number of days in
such year falling within the Term.

 

(e)         Landlord shall have the exclusive right to contest any valuation of
Condominium Unit 2, or any part thereof (including the Premises), or the amount
of any Real Property Taxes, by legal proceedings, or in such other manner as it
deems suitable. If Landlord obtains a refund or abatement of Real Property Taxes
for (i) the Building, or (ii) for the land portion of Condominium Unit 2, as the
case may be, then Landlord shall first be entitled to receive a reimbursement
from any refund or abatement for all expenses, including reasonable attorneys’
fees, incurred by it in connection with obtaining such refund or abatement.
After deduction of the expenses described in the immediately preceding sentence,
the Landlord shall credit Tenant’s proportionate share of the net refund or
abatement of Real Property Taxes for (i) the Building, or (ii) for the land
portion of Condominium Unit 2, as the case may be, for any year in which Tenant
contributed to Real Property Taxes pursuant to the terms hereof, against the
next accruing Monthly Tax Payment(s) of Tenant, or if the Term shall have
expired, Tenant’s proportionate share of the net refund or abatement shall be
refunded to Tenant within thirty (30) days after receipt thereof by Landlord.
Notwithstanding anything to the contrary contained in this subsection, if the
Term shall have expired as a result of a default by Tenant, or Tenant shall be
in default of its obligations under this Lease on the Expiration Date, then
Landlord shall have the right to retain Tenant’s proportionate share of the net
refund or abatement and apply it against any Base Rent or Additional Rent that
Tenant owes Landlord.

 



 - 12 - 

 

 

6.          BUILDING SERVICES AND UTILITIES. (a)          Landlord shall at its
sole cost and expense, furnish to the Premises reasonable quantities of heating,
ventilation and air conditioning during and after “Business Hours” (hereafter
defined) on “Business Days” and non-Business Days (hereafter defined) through
the Building heating ventilation and air-conditioning systems (the “HVAC
Systems”). Heating, ventilation and air conditioning shall be provided by the
Landlord to Tenant at no cost to Tenant twenty four hours a day, seven day per
week and 365 days per year. For purposes of this Section 6 only, “Business
Hours” shall mean the hours of 8:00 a.m. through 6:00 p.m. Monday-Friday and the
hours 8:00 a.m. through 1:00 p.m. on Saturday, and “Business Days” shall mean
all days, excluding Sundays and all days observed as legal holidays by the State
of New Jersey. Non-Business Days and After Business Hours shall mean all other
times and days without limitation. Landlord shall make have available at the
Premises electric service, city water for ordinary lavatory and cleaning
purposes, sanitary sewer, storm sewer, steam, chilled water, compressed air and
natural gas, which costs are included in Common Expense Costs (collectively, the
“Utilities”). Landlord shall provide service elevator service during Business
Hours on Business Days. Tenant shall provide for all cleaning and extermination
services required by Tenant, and shall furnish, install and replace all lighting
tubes, lamps, bulbs and ballasts required by Tenant during the Term, at Tenant’s
sole cost and expense. Tenant shall be solely responsible for the replacement,
repair and maintenance of any utility equipment within the Premises that only
services the Premises. Landlord and Tenant acknowledge and agree that on the
Effective Date there are no systems within the Premises that only service the
Premises. Tenant’s use of electrical energy and any other utility in the
Premises shall not, at any time, exceed the capacity of either or both of (x)
any of the electrical or any other utility equipment in or otherwise servicing
the Premises; and (y) the HVAC Systems of the Premises. Landlord reserves the
right, without any liability to Tenant and without affecting Tenant’s covenants
and obligations hereunder, to stop service of any or all of the HVAC, electric,
sanitary, and other systems serving the Premises, or to stop any other services
required by Landlord under this Lease, whenever and for so long as may be
necessary by reason of (i) accidents, emergencies, strikes, or the making of
repairs or changes which Landlord deems necessary in its reasonable discretion
or (ii) any other cause beyond Landlord’s reasonable control; provided Landlord
shall use commercially reasonable efforts to minimize interference with Tenant’s
use and occupancy of the Premises. Landlord shall not be liable to Tenant for
interference in or interruption or any utility or other services, nor shall any
curtailment or interruption constitute a constructive eviction or grounds for
rental abatement in whole or in part hereunder, except as otherwise expressly
provided in Section 6(b) below.

 

 - 13 - 

 

  

(b)          In the event that Tenant is prevented from using, and does not use
the Premises or any portion thereof, as a result of any failure to provide any
Utilities resulting from any negligent or willful act or omission of Landlord or
its agents, employees or contractors (an “Abatement Event”), then Tenant shall
give Landlord notice (an “Abatement Event Notice”) of such Abatement Event,
Landlord shall thereafter use commercially diligent efforts to cause such
Abatement Event to be cured as soon as reasonably possible, and if such
Abatement Event continues for the Eligibility Period (defined below), then the
Base Rent and Additional Rent shall be abated or reduced, as the case may be,
after expiration of the Eligibility Period for such time that Tenant continues
to be so prevented from using, and does not use, the Premises or a portion
thereof, in the proportion that the rentable square footage of the portion of
the Premises that Tenant is prevented from using, and does not use, bears to the
total rentable square footage of the Premises. Notwithstanding anything to the
contrary contained herein, if Tenant resumes using any portion of the Premises
it had previously been prevented from using, and did not use, then the Base Rent
and Additional Rent allocable to such used portion, based on the proportion that
the rentable square footage of such used portion of the Premises bears to the
total rentable square footage of the Premises, shall be payable by Tenant to
Landlord from the date Tenant resumed use of such portion of the Premises. The
“Eligibility Period” means a period of five (5) consecutive Business Days after
Landlord receives an Abatement Event Notice from Tenant with respect to any
Abatement Event.         

 

7.MAINTENANCE AND REPAIRS.

 

(a)          Landlord shall maintain and make all repairs and replacements to
the foundation, the bearing walls, the structural columns and beams, the
exterior walls, the exterior windows, the roof (including the membrane, but
excluding any rooftop antennas or other telecommunications facilities permitted
to be maintained by Tenant on the roof of the Building and any damage to the
membrane resulting from the Tenant’s installation, maintenance, repair or
removal of such rooftop antennas or other telecommunications facilities, if any,
pursuant to the terms of this Lease), the service elevator, the common portions
of the Building interior and the Building HVAC, electric, sanitary, life safety
and other systems serving the Premises (including, but not limited to all pipes
and conduits which are part thereof (collectively the “Building Systems”);
provided, however, that if such repairs and replacements are necessitated by the
willful misconduct or gross negligence of Tenant or Tenant’s Agents, then Tenant
shall reimburse Landlord, upon demand, for the reasonable cost thereof.

 

 - 14 - 

 

 

(b)          Except as expressly set forth in Section 7(a) above, Tenant shall
take such action as may be reasonably necessary or appropriate to keep and
maintain the Premises in good order and condition, and shall keep the Premises
in at least the same condition as same are delivered to Tenant on the
Commencement Date (except for ordinary wear and tear). Tenant acknowledges and
agrees that all maintenance and repairs not required to be made by Landlord
pursuant to Section 7(a) hereof, shall be made by Landlord at the sole cost and
expense of Tenant, provided in each instance Landlord shall notify Tenant in
advance of the scope of such maintenance or repair (unless such maintenance or
repair shall be required because of an emergency condition, in which Landlord
shall endeavor to provide Tenant with such notice of such maintenance or repair
as shall be reasonable under the circumstances), and Tenant shall approve the
cost of such maintenance or repair, which approval shall not be unreasonably be
withheld, delayed or conditioned. Notwithstanding anything to the contrary
contained herein, Tenant acknowledges and agrees that Tenant, at its sole cost
and expense, shall maintain a service contract for the maintenance and repair
and replacement of any utility equipment within the Premises that only services
the Premises, which service contract shall be maintained with a vendor
reasonably approved by Landlord. Except as expressly provided in this Lease,
Landlord shall not be obligated in any way to maintain, alter or repair the
Premises. Notice is hereby given that, except with respect to repairs or
restoration undertaken by Landlord, Landlord will not be liable for any labor,
services or materials furnished or to be furnished to Tenant, or to anyone
holding the Premises or any part thereof through or under Tenant, and that no
mechanics' or other liens for any such labor or materials shall attach to or
affect the interest of Landlord in and to the Building.

 

(c)          All maintenance and repair performed by, on behalf of or for the
account of Tenant (i) shall not, individually or in the aggregate or adversely
affect the Building, (ii) shall be completed expeditiously in a good and
workmanlike manner, and in compliance with all applicable Laws, (iii) shall be
completed free and clear of all liens and (iv) shall be performed by contractors
approved by Landlord. Subject to the terms of Section 7(b), all maintenance and
repairs performed by Landlord for the account of Landlord (1) shall be completed
expeditiously in a good and workmanlike manner, and in compliance with all
applicable Laws, (2) shall be completed free and clear of all liens.

 

8.INSURANCE AND INDEMNIFICATION.

 

(a)          Tenant shall obtain, and shall keep in full force and effect during
the Term, the following insurance coverages on a primary and non-contributory
basis, with insurers which are authorized to do business in the State of New
Jersey and which are rated at least A- VIII in Best's Key Rating Guide:

 

(i)          commercial general liability insurance on an occurrence form
(including, during any period when Tenant is making alterations or improvements
to the Premises, coverage for any construction on or about the Premises),
against claims for bodily injury, personal injury, death or property damage
occurring on, in or about the Premises, or as a result of ownership of
facilities located on the Premises, insurance premise operations and products
and completed operations in an amount per occurrence of not less than Five
Million Dollars ($5,000,000) combined single limit for any bodily injury,
personal injury, death or property damage with a per location aggregate. The
limit required may be achieved by the combination of general liability and
umbrella / excess liability. Any umbrella / excess liability will provide
coverage excess of the underlying CGL, Auto liability and employer’s liability
insurance;

 

(ii)         workers' compensation insurance coverage for the full statutory
liability of Tenant and employers liability insurance coverage;

 

(iii)        business interruption insurance in such amounts as will reimburse
Tenant for direct and indirect loss of earnings attributable to those events
commonly insured against by reasonable prudent tenants and/or attributable to
Tenant’s inability to access or to occupy (all or part of) the Premises; and

 



 - 15 - 

 

 

(iv)        Special Form property coverage, including, but not limited to,
standard fire and extended coverage insurance with vandalism and malicious
mischief endorsements, on all personal property of Tenant, including any
Retained FF&E, and on all improvements and alterations made by, on behalf of
and/or at the expense of Tenant in or about the Premises or other portions of
the Building (including, without limitation, the Initial Tenant Improvements
Work) to the extent of their full replacement value.

 

(v)         comprehensive automobile liability insurance coverage, including
hired and non-owned vehicles with a combined single limit of not less than
$1,000,000;

 

(vi)        such other insurance with respect to the Premises in such amounts
and against such insurable exposures as may reasonably and customarily be
required by any mortgagee holding a first lien upon the Building.

 

Tenant shall cause any contractor working for or on behalf of Tenant in or about
the Premises to maintain worker’s compensation and reasonable amounts of
commercial general and excess liability insurance (but in no event less than
$2,000,000.00 per occurrence and in the aggregate) and to add Landlord and
Landlord’s managing agent as additional insured as required of Tenant per
Section 8 (b). Tenant and/ or contractor shall provide evidence of such
insurance to Landlord prior to entering the Premises, prior to each renewal.

 

(b)          The policies of insurance required to be maintained by Tenant
pursuant to Section 8(a) shall name Tenant as named insured and shall name
Landlord and Landlord’s managing agent as additional insured parties (except for
workers' compensation insurance and business interruption insurance) and shall
be reasonably satisfactory to Landlord. In addition, said policies of insurance
(except for worker's compensation insurance) shall not contain a provision
relieving the insurer thereunder of liability for any loss by reason of the
existence of other policies of insurance covering the Premises against the peril
involved, whether collectible or not; and the policies of insurance required to
be maintained by Tenant pursuant to subsection (a) shall also include
contractual liability coverage of Tenant’s obligation to indemnify Landlord
pursuant to Section 8(f)(iii) hereof. In addition to the foregoing, Landlord
may, to the extent permitted by law, require that Tenant name as additional
insureds such other persons or entities as Landlord may designate in writing,
and original or duplicate certificates of insurance evidencing the addition of
such parties as additional insureds shall be delivered to Landlord not later
than ten (10) days following Landlord’s notice designating such additional
insureds.

 - 16 - 

 

 

(c)          On or prior to the Commencement Date, Tenant shall deliver to
Landlord certificates of insurance evidencing all the insurance which is
required to be maintained hereunder by Tenant, and, within ten (10) days prior
to the expiration of any such insurance, other certificates evidencing the
renewal of such insurance.

 

(d)          Tenant shall not obtain or carry separate insurance concurrent in
form or contributing in the event of loss with that required by Section 8(a)
unless Landlord and Tenant are named as insureds and additional insureds as
applicable therein.

 

(e)          Landlord shall keep in force at its expense (subject to
reimbursement as set forth in this Lease) insurance in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and leasing similar properties to the Premises.
Landlord shall, at a minimum carry Special Form coverage, including, but not
limited to, standard fire and extended coverage insurance with vandalism and
malicious mischief endorsements, on all improvements at the Project for full
replacement value, but expressly excluding the Initial Tenant Improvements and
the any other Alterations performed in the Premises by, or for the benefit of
Tenant during the Term of this Lease. Such insurance will be with financially
sound and reputable insurance companies. Further, the insurance coverages
required by Landlord in this Section 8 may be provided by a blanket policy
covering the Buildings, the Project, and other properties leased or owned by
Landlord.

 

(f)          Landlord hereby waives and releases Tenant, and Tenant hereby
waives and releases Landlord, from any and all liabilities, claims and losses
for which the released party is or may be held liable to the extent of any
property insurance proceeds received by said injured party. Notwithstanding any
provision contained herein to the contrary, Landlord and Tenant each hereby
waives any and all rights of recovery, claims, actions or causes of action
against the other, its agents, servants, partners, shareholders, officers, or
employees, for any loss or damage that may occur to the Premises, the Buildings,
the Common Areas, the Parking Areas or the Project, or any improvements thereto,
or any personal property of such party therein, caused or occasioned by any
peril which is or could be insured under the special form coverage insurance
policies required to be carried by any party under this Lease, or which is
otherwise insured, regardless of cause or origin, including the negligence of
the other party hereto, its agents, officers, partners, shareholders, servants
or employees.

 

(i)         Each party hereto shall have included in each of its insurance
policies (insuring the Building in the case of Landlord, and insuring Tenant’s
personal property, trade fixtures, equipment and improvements in the case of
Tenant, against loss, damage or destruction by fire or other casualty) a waiver
of the insurer's right of subrogation against the other party to this Lease. If
there is any extra charge for such waiver, the party requesting the waiver shall
pay the extra charge therefor. If such waiver is not enforceable or is
unattainable, then such insurance policy shall contain either an (A) express
agreement that such policy shall not be invalidated if Landlord or Tenant,
whichever the case may be, waives the right of recovery against the other party
to this Lease or (B) any other form for the release of Landlord or Tenant,
whichever the case may be. If such waiver, agreement or release shall not be, or
shall cease to be, obtainable from Landlord’s insurance company or from Tenant’s
insurance company, whichever the case may be, then Landlord or Tenant shall
notify the other party of such fact and shall use its best efforts to obtain
such waiver, agreement or release from another insurance company satisfying the
requirements of this Lease.

 

 - 17 - 

 

 

(ii)        Subject to the mutual waiver of claims and subrogation set forth in
Section 8(f), Tenant hereby indemnifies, and shall pay, protect and hold
Landlord harmless from and against all liabilities, losses, claims, demands,
costs, expenses (including attorneys' fees and expenses) and judgments of any
nature, except for such of the foregoing as arise from the negligence,
recklessness or willful misconduct of Landlord, its agents, representatives,
servants, employees, contractors, invitees and/or licensee [collectively, the
Landlord’s Parties] ), arising, or alleged to arise, from or in connection with
(a) any breach or default in the performance of any obligation of Tenant to be
performed under the terms of this Lease, (b) any act or omission of Tenant, or
any of Tenant’s Agents, arising from any activity, work or things done by
Tenant, or any of Tenant’s Agents, in or about the Project, or (c) Tenant’s use
of the Project, or from the conduct of Tenant’s business in or about the
Project. Tenant will resist and defend any action, suit or proceeding brought
against Landlord by reason of any such occurrence by independent counsel
selected by Tenant, which is reasonably acceptable to Landlord. The obligations
of Tenant under this Section 8(f)(ii) shall survive any termination of this
Lease.

 

(iii)       Subject to the mutual waiver of claims and subrogation set forth in
Section 8(f), Landlord hereby indemnifies, and shall pay, protect and hold
Tenant and Tenant’s employees, officers, members, employees, shareholders,
agents, representatives, contractors, invitees, and licensees (collectively,
“Tenant Indemnitees”) harmless from and against all liabilities, losses, claims,
demands, costs, expenses (including reasonably attorneys' fees and expenses) and
judgments of any nature, and except for such of the foregoing as arise from the
negligence, recklessness or willful misconduct of Tenant or Tenant’s Agents,
arising directly from or directly in connection with (a) any breach or default
in the performance of any obligation of Landlord to be performed under the terms
of this Lease, and (b) any act or omission of Landlord or any of Landlord’s
Parties arising from any activity, work or things done by Landlord or any of
Landlord’s Parties in or about the Project. Landlord will resist and defend any
action, suit or proceeding brought against Tenant or Tenant Indemnitees by
reason of any such occurrence by independent counsel selected by Landlord, which
is reasonably acceptable to Tenant. The obligations of Landlord under this
Section 8(f)(iii) shall survive any termination of this Lease.

 

9.          LANDLORD'S RIGHT TO PERFORM TENANT'S COVENANTS. Tenant covenants and
agrees that if Tenant shall at any time fail to perform any of the covenants on
its part to be made or performed under this Lease after any applicable notice
and cure period, and such failure continues for a period of five (5) Business
Days after Landlord notifies Tenant of Landlord’s intention to perform (except
in the event of an emergency, in which case prior notice shall not be required)
Landlord may, but shall not be obligated, without waiving or releasing Tenant
from any obligation under this Lease, perform such act to the extent that
Landlord deems such act reasonably necessary and any such act shall not
constitute an eviction of Tenant. All expenses reasonably incurred by Landlord
in connection therewith shall be deemed Additional Rent hereunder and be payable
to the Landlord on demand.

 

 - 18 - 

 

 

10.CONDEMNATION.

 

(a)           If the whole, or any part of the Premises shall be taken by any
public, or quasi-public authority under any statute or by power or right of
eminent domain, the Term shall cease from the day the possession of the
condemned portion shall be taken by the condemning authority.

 

(b)           The entire compensation award for any taking shall belong to and
be the property of Landlord, including but not limited to, all damages as
compensation for diminution in value of the leasehold, reversion, and fee,
without any deduction therefrom for any present or future estate of Tenant, and
Tenant hereby assigns such award to Landlord, except that Tenant shall be
entitled to receive such portion thereof as may be allocated to compensation
paid for Tenant's Property, as well as Tenant’s loss of business and the cost of
relocation, so long as such claim does not reduce the award to which Landlord is
entitled.

 

(c)           For the purpose of this Section 10, a sale to such public or
quasi-public authority under threat of condemnation shall constitute a vesting
of title and shall be construed as a taking by such condemning authority.

 

(d)           Landlord shall promptly notify Tenant of any notice Landlord has
of any condemnation or taking affecting the Project.

 

(e)           In the event that the operation of Tenant’s business shall be or
is materially and adversely affected by a condemnation or taking so that Tenant
shall not be able to operate in the post condemnation Premises in economically
efficient manner and/or the parking of Tenant shall be or is materially and
adversely reduced as a result thereof and Landlord shall not provide Tenant with
reasonable replacement parking within the Project, then Tenant shall have the
right to terminate this Lease upon notice to Landlord.

 

11.         QUIET ENJOYMENT.         Landlord covenants and agrees that Tenant
upon paying the Base Rent and Additional Rent and all other charges herein
provided for and performing and fulfilling the covenants, agreements, and
conditions of this Lease on the Tenant's part to be performed and fulfilled,
shall peaceably and quietly hold, occupy and enjoy the Premises during the Term
without hindrance or molestation by the Landlord or any person(s) claiming
through the Landlord, subject, however, to the terms and conditions of this
Lease.

 

 - 19 - 

 

 

12.DAMAGE OR DESTRUCTION.

 

(a)          In the event the Premises are damaged by fire or other casualty,
Landlord shall retain a reputable, independent third-party contractor reasonably
acceptable to Tenant who, within ninety (90) days of such casualty, shall give
written notice (the “Determination Notice”) to Landlord and Tenant of its
determination of how long it will take to rebuild and restore the damaged
Premises to the Delivery Condition (as hereafter defined). In addition, Landlord
shall, within such ninety (90) day period, obtain written confirmation from the
mortgagee of the Premises, if any, as to whether it will make all or
substantially all of the insurance proceeds payable in connection with such
casualty available for restoration (the “Mortgagee Notice”), and Landlord shall
promptly deliver the Mortgagee Notice to Tenant. In the event that the Premises
is so destroyed that it cannot be repaired or rebuilt to the Delivery Condition
within nine (9) months after the expiration of ninety (90) days after the date
of such casualty, or if Tenant’s access to the Premises shall be interrupted for
nine (9) months regardless of whether or not the Premises are damaged by fire or
other casualty, or if there are less than twelve (12) months remaining in the
Term and the Premises is so damaged that it cannot be repaired or rebuilt within
sixty (60) days after the expiration of ninety (90) days after the date of such
casualty, or the mortgagee of the Premises has informed Landlord that such
mortgagee will not make all or substantially all of the insurance proceeds
payable in connection with such casualty available for restoration, then, within
thirty (30) days of delivery of the Determination Notice and Mortgagee Notice,
by delivery of a notice to the other, either Landlord or Tenant may terminate
this Lease. Upon the giving of any termination notice pursuant to this Section,
all obligations hereunder with respect to periods from and after the effective
date of termination shall thereupon cease and terminate, and in such event the
Base Rent and all Additional Rent and other sums payable under this Lease shall
be apportioned and paid in full by Tenant to Landlord to that date, and neither
party shall thereafter have any liability hereunder, except that any obligation
or liability of either party, actual or contingent, under this Lease which has
accrued on or prior to such termination shall survive. For purposes of this
Lease, the term the “Delivery Condition” shall mean the Premises on the
Effective Date, without the Initial Tenant Improvements completed.

 

(b)          If this Lease is not terminated pursuant to Section 12(a), Landlord
shall expeditiously (subject to Force Majeure and Tenant Delays and taking into
account the time necessary to adjust insurance proceeds, prepare plans and
specifications, and obtain all required governmental approvals) restore the
Premises to the Delivery Condition, subject to modifications required by
applicable Laws. Landlord and Tenant shall cooperate and coordinate with each
other regarding the performance of their respective restoration obligations. In
the event that Tenant is prevented from using, and does not use, all or any
portion of the Premises as a result of any such casualty, then, from the date of
such casualty until the Abatement Expiration Date (as defined below), (a) Base
Rent shall abate in proportion to the portion of the Premises rendered unusable,
utilizing the Base Rent rate applicable to any such portion of the Premises, (b)
the Additional Rent consisting of Common Expense Costs shall abate in proportion
to the rentable square footage of the portion of the Premises rendered unusable
and (c) Additional Rent consisting of Tenant’s proportionate share of Real
Property Taxes shall abate in proportion to the portion of the Premises rendered
unusable. The “Abatement Expiration Date” shall mean the earlier of (i) the date
Tenant commences to use the portion of the Premises rendered unusable or (ii)
the date that Landlord and Tenant agree is the reasonable date that Tenant is
expected to complete the balance of the restoration of the Premises (beyond the
Delivery Condition to the condition existing immediately prior to the casualty)
taking into consideration all relevant factors (including, but not limited to,
the time and costs to perform the Initial Tenant Improvements).

 

 - 20 - 

 

 

(c)          Landlord shall not be required to repair any damage to, or to make
any repairs or replacements of, the Initial Tenant Improvements and the any
other Alterations performed in the Premises by, or for the benefit of Tenant
during the Term of this Lease, or to the Retained FFE or any fixtures, furniture
or equipment installed in the Premises that Landlord is not otherwise required
to repair or restore in order to restore the Premises to the Delivery Condition.
Tenant shall be responsible to repair any damage to, or to make any repairs or
replacements of, the Initial Tenant Improvements and the any other Alterations
performed in the Premises by, or for the benefit of Tenant during the Term of
this Lease, the Retained FFE and any fixtures, furniture or equipment installed
in the Premises that Landlord is not otherwise required to repair or restore in
order to restore the Premises to the Delivery Condition.

 

(d)          Tenant waives the provisions of any statutes which relate to the
termination of leases when leased property is damaged or destroyed and agrees
that such event shall be governed by the terms of this Lease, and the abatement
of Rent set forth above is Tenant’s exclusive remedy against Landlord in the
event of any casualty.

 

13.         SUBORDINATION. This Lease is and shall be subject and subordinate to
any and all mortgages or deeds of trust now existing upon or that may be
hereafter placed upon the Premises and the land and Building and to all advances
made or to be made thereon and all renewals, modifications, consolidations,
replacements or extensions thereof and the lien of any such mortgages, deeds of
trust and land leases shall be superior to all rights hereby or hereunder vested
in Tenant, to the full extent of all sums secured thereby. This provision shall
be self-operative and no further instrument of subordination shall be necessary
to effectuate such subordination, and the recording of any such mortgage or deed
of trust shall have preference and precedence and be superior and prior in lien
to this Lease, irrespective of the date of recording. To confirm such
subordination, Tenant shall upon request of Landlord or the holder of any such
mortgage or deed of trust execute and deliver to Landlord and any such holder
within ten (10) days after any such request, any reasonable instrument that
Landlord or such holder may reasonably request, including, but not limited to a
subordination and attornment agreement wherein Tenant specifically agrees that
its interest in the Premises is subordinate and inferior to such mortgage or
deed of trust and that Tenant will attorn to the holder of such mortgage or deed
of trust or any purchaser of the Building at a foreclosure sale in the event the
mortgage or deed of trust is foreclosed. On the Effective Date, the Bank of
America is the holder of a mortgage encumbering the Premises, Land and Building
(the “BOA Mortgage”). Landlord shall use commercially reasonable efforts post
Lease execution to have Bank of America enter into a subordination,
non-disturbance and attornment agreement (an “SNDA”) with Tenant on the Bank of
America’s customary form. With respect to any and all mortgages, or deeds of
trust that may be placed upon the Premises, Land and Building which shall be
subordinate to the BOA Mortgage, including any amendment, extension or other
modification thereof (a “Subsequent Interest”), Landlord shall use commercially
reasonable efforts to have the holder(s) of all Subsequent Interests enter into
a subordination, non-disturbance and attornment agreement (an “SNDA”) with
Tenant in a such holders(s) customary form. Notwithstanding anything to the
contrary contained herein, Tenant shall have the right, at Tenant’s sole cost
and expense, to negotiate and request changes to the BOA’s customary SNDA form,
or the holder of any Subsequent Interest’s customary SNDA form. For purposes of
this Section 13, “commercially reasonable efforts” shall mean that Landlord
shall request that the holder(s) of any Subsequent Interest enter into and SNDA
with Tenant in a such holders(s) customary form, without any obligation on
Landlord to obtain such SNDA, or commence any actions or legal proceeding to
compel the holder(s) of any Subsequent Interest to enter into and SNDA with
Tenant.

 

 - 21 - 

 

 

14.         SURRENDER OF PREMISES.         On or before the Expiration Date,
whether by forfeiture or expiration of time, Tenant shall surrender the Premises
to Landlord in as good condition as when received by Tenant from Landlord on the
Commencement Date with reasonable wear and tear, casualty and condemnation, and
the satisfaction of Landlord’s maintenance and repair obligations excepted. On
or before the Expiration Date, Tenant shall remove (i) all Tenant’s Property in
accordance with the provisions of Section 16, and (ii) any Alteration to the
Premises made by Tenant in accordance with the provisions of Section 22 that
Landlord requires removal thereof by Tenant prior to the Expiration Date.
Notwithstanding anything to the contrary contained herein, Landlord agrees that
all Tenant shall have no obligation to remove any of the office or laboratory
improvements located in the Premises prior to the performance of the Initial
Tenant Improvements Work.

 

15.DEFAULT BY TENANT.

 

(a)          The occurrence of any of the following shall constitute an Event of
Default:

 

(i)         Any installment of Base Rent or Additional Rent required to be paid
by Tenant hereunder, or any part thereof shall at any time be in arrears and
unpaid for five (5) days after written notice thereof; provided, however, such
notice and such grace period shall be required to be provided by Landlord and
shall be accorded Tenant, if necessary, only two (2) times during any twelve
(12) month period, or

 

(ii)        There is any default or breach on the part of Tenant in the
observance or performance of any of the other covenants, agreements, or
conditions of this Lease on the part of Tenant to be kept and performed and said
default or breach shall continue for a period of thirty (30) days after written
notice thereof from Landlord to Tenant (unless such default cannot reasonably be
cured within thirty (30) days and in such case, Tenant shall have commenced to
cure said default within said thirty (30) days and thereafter continue
diligently to pursue to completion the curing of same), or

 

(iii)       The leasehold estate hereby created shall be taken on execution or
by other process of law, or

 

(iv)       Tenant shall fail to deliver within ten (10) days after a request
therefor any document described in Sections 13 or 21 hereof.

 

(b)          If and whenever any Event of Default as defined above or elsewhere
in this Lease shall occur, Landlord shall have the right at its election then or
at any time thereafter to pursue any one or more of the following remedies in
addition to all other rights or remedies provided herein or at law or in equity:

 

 - 22 - 

 

 

(i)          Re-enter the Premises, and take possession thereof in accordance
with the process of law, and eject all parties in possession therefrom, using
such force for that purpose as may be necessary, without being liable to any
prosecution for said re-entry or the use of such force, and, without terminating
this Lease, at any time and from time to time relet the Premises or any part
thereof for the account of Tenant or otherwise, receive and collect the rents
therefor, applying the same first to payment of such reasonable expenses as
Landlord may have paid, assumed or incurred in recovering possession of the
Premises, including, without limitation, costs, expenses and reasonable
attorney's fees, brokerage and reasonable remodeling of the Premises, paid,
assumed or incurred by Landlord in connection with reletting the Premises, and
then to the fulfillment of the covenants of Tenant. Any such reletting as
provided for herein may be for the remainder of the Term as originally granted
or for a longer or shorter period. Landlord may execute any lease made pursuant
to the terms hereof in Landlord's own name and Tenant shall have no right or
authority whatever to collect any rent whatever from such Subtenant. In any case
and whether or not the Premises or any part thereof be relet, Tenant shall pay
to Landlord all sums required to be paid by Tenant up to the time of re-entry by
Landlord, and thereafter Tenant shall, if required by Landlord, pay to Landlord
until the end of the Term, the equivalent amount of all rent and other charges
required to be paid by Tenant under the terms of this Lease, less the rent
actually received by Landlord from any such reletting during the Term, if any,
after payment of the expenses of Landlord as aforesaid, and the same shall be
due and payable on the several rent days herein specified. No such re-entry by
Landlord shall constitute an election to terminate this Lease unless and until
Landlord thereafter gives Tenant written notice of Landlord's election to
terminate this Lease. Actions to collect any amounts due by Tenant as provided
in this Section 15 may be brought from time to time on one or more occasions
without the necessity of Landlord's waiting until expiration of the Term;

 

(ii)         Terminate this Lease, and with the process of law, expel and remove
Tenant, or any other person or persons in occupancy from the Premises, together
with their goods and chattels, using such force as may be necessary in the
judgment of Landlord or its agents in so doing, and repossess and enjoy said
Premises together with all improvements, additions, alterations, equipment and
fixtures thereon, and in addition to any other remedy it may have, Landlord may
recover from Tenant all reasonable damages it may incur by reason of such breach
by Tenant.

 

(c)          Landlord shall use commercially reasonable efforts to re-let the
Premises to mitigate its damages upon the occurrence of an event of default
under this Lease. For the purposes hereof, “commercially reasonable efforts”
shall mean the following actions, which actions shall create an irrebuttable
presumption that Landlord has fulfilled such obligation: (i) Landlord shall
include the availability of the Premises in Landlord’s leasing flyers sent to
brokers (if any), commencing following Landlord’s recovery of possession of the
Premises, and ending upon re-leasing of the Premises; and/or (ii) Landlord shall
engage an independent commercial real estate broker to re-let the Premises, the
cost and expense of which shall be an element of Landlord’s damages in addition
to any other damages recoverable pursuant to this Lease. Nothing contained
herein shall require Landlord to re-let the Premises prior to or with any
preference over the leasing of any other similar premises of Landlord in the
Project.

 

 - 23 - 

 

 

(d)          Notwithstanding anything in this Lease to the contract, neither
party shall be responsible or liable to the other for any special, indirect, or
consequential damages (other than Tenant’s liability expressly described in
Section 17 below if Tenant holds over). In addition, Landlord waives its right
to distraint on Tenant’s Property, whether under common law or otherwise.

 

16.         TENANT'S PROPERTY.         Upon termination of this Lease by
expiration of time or otherwise, Tenant shall remove all of its furniture,
furnishings, trade fixtures, equipment (including, without limitation the
Retained FFE if Landlord has transferred same to Tenant in accordance with the
terms of this Lease) and personal property (collectively, the “Tenant’s
Property”) from the Premises. Tenant shall be obligated to repair any damage to
the Premises, Building and Common Areas caused by such removal.

 

17.         HOLDING OVER          In the event Tenant remains in possession of
the Premises after termination of this Lease, such holding over shall not be
deemed to extend the Term and Tenant shall be deemed to be occupying the
Premises as a holdover Tenant, at a Rent equal to (i) one and one half (1.5)
times the Base Rent for the last month prior to the expiration of the Term for
the first calendar month or portion thereof that Tenant holds over, and (ii) two
(2) times the Base Rent for the last month prior to the expiration of the Term
for each calendar month or portion thereof after the first calendar month that
Tenant holds over, subject to all the other conditions, provisions and
obligations of this Lease. The parties recognize and agree that the damage to
Landlord resulting from any failure by Tenant to timely surrender possession of
the Premises will be extremely substantial, will exceed the amount of the
monthly Base Rent payable hereunder and will be impossible to accurately
measure. If the Premises are not surrendered upon the expiration of this Lease,
Tenant shall indemnify, defend and hold harmless Landlord against any and all
losses and liabilities resulting therefrom, including, without limitation, any
claims made by any succeeding tenant founded upon such delay. Nothing contained
in this Lease shall be construed as a consent by Landlord to the occupancy or
possession by Tenant of the Premises beyond the Expiration Date, and Landlord,
upon said Expiration Date, shall be entitled to the benefit of all legal
remedies that now may be in force or may be hereafter enacted relating to the
immediate repossession of the Premises. The provisions of this Section 17 shall
survive the expiration or sooner termination of this Lease.

 



 - 24 - 

 

 



18.SECURITY DEPOSIT

 

(a)          Within fifteen (15) days after the execution and delivery of this
Lease by both parties, Tenant shall deposit with Landlord a one (1) year,
irrevocable unconditional letter of credit issued by an Approved Bank for the
benefit of Landlord in the amount of Five Hundred Eighty-Six Thousand and 00/100
Dollars ($586,000.00) (collectively, the “Security Deposit”), containing (i) an
“evergreen clause” providing that it shall automatically renew as of its initial
and each subsequent expiry date unless the issuing bank gives Landlord written
notice of the non-renewal at least sixty (60) days prior to the then applicable
expiry date, (ii) a provision obligating the issuing bank to issue a new letter
of credit, without charge to Landlord, to any assignee of Landlord’s interest
under the Lease, provided the original is returned to the issuing bank and any
other reasonable requirements of the issuing bank are satisfied by Tenant ,
(iii) a provision stating that the letter of credit shall not in any way be
modified or amended without Landlord’s prior written consent, and (iv) such
other commercially reasonable provisions as Landlord may require from time to
time. The face amount of the original letter of credit and any replacement
letter of credit delivered to Landlord shall be equal to the amount of the
Security Deposit then required under this Section 18. The Security Deposit shall
be held by Landlord as security for the full and faithful performance by Tenant
of the terms and conditions by it to be observed and performed hereunder. If any
Base Rent, Additional Rent or other sum payable by Tenant to Landlord becomes
overdue and remains unpaid, or should Landlord make any payments on behalf of
Tenant in accordance with the terms of this Lease, or should Tenant fail to
perform any of the terms and conditions of this Lease after notice and the
expiration of any applicable cure period, then Landlord, at its option, and
without prejudice to any other remedy which Landlord may have on account
thereof, shall appropriate and apply the Security Deposit toward the payment of
Base Rent, Additional Rent or other such sum payable hereunder, or loss or
damage sustained by Landlord due to the breach or failure to perform on the part
of Tenant. For purposes of this Lease, “Approved Bank” shall mean any commercial
bank having an office within the New York City/New Jersey metropolitan area
which is rated A or better by Standard & Poor’s or any successor thereto (or
having a comparable rating issued by another reputable and comparable rating
agency if Standard & Poor’s or any successor thereto no longer exists or no
longer publishes such ratings). The Security Deposit shall be held by Landlord
without liability for interest and it is expressly understood that the Security
Deposit shall not be considered an advance payment of rental or a measure of
Landlord's damages in case of default by Tenant. Landlord may commingle the
Security Deposit with Landlord's other funds.

 

(b)          Conditioned upon the full compliance by Tenant of all of the terms
of this Lease (including, without limitation, leaving the Premises in the
condition required on the Expiration Date) and the prompt payment of all sums
due hereunder, as and when they fall due, the Security Deposit (or the unapplied
portion thereof) shall be returned in full to Tenant within forty five (45) days
after the Expiration Date. Landlord's obligations under this Section 18(b) shall
survive the expiration or earlier termination of the Term.

 

(c)          In the event of bankruptcy or other debtor-creditor proceeding
against Tenant, the Security Deposit shall be deemed to be applied first to the
payment of rent and other charges then due and owing Landlord for all periods
prior to filing of such proceedings.

 

(d)          In the event of any transfer or any assignment of Landlord’s
interest under this Lease, Landlord shall have the right to transfer the
Security Deposit to said transferee or assignee, and Landlord shall thereupon be
automatically released from all liability for the return of the Security Deposit
provided that the transferee or assignee has assumed in writing all of
Landlord’s obligations under this Lease, including the return of the Security
Deposit , which arise from and after the date of the transfer or assignment. In
such event, Tenant agrees to look to the new lessor for the return of the
Security Deposit. Landlord shall furnish Tenant with an executed copy of any
such assumption agreement. It is hereby agreed that the provisions of this
Section shall apply to every transfer or assignment made of the Security Deposit
to a new lessor.

 

 - 25 - 

 

 

(e)          Upon the occurrence of a default by Tenant under this Lease after
notice and the expiration of any applicable cure period, Landlord shall have the
right to draw down the letter of credit for any of the reasons set forth in this
Section 18 for the application of Security Deposit. To exercise such right, (i)
Landlord shall present the letter of credit to the issuing bank at the office
set forth on the letter of credit and (ii) Landlord shall deliver to the issuing
bank a statement from Landlord setting forth the amount of the draw and stating
that Landlord is entitled to draw down the letter of credit pursuant to the
provisions of Section 18 of this Lease. Landlord shall apply the proceeds
thereof towards the payment of the Base Rent, Additional Rent or such other sum
payable hereunder, or any payments made by Landlord on behalf of Tenant, or any
loss or damage sustained by Landlord due to the breach or failure to perform on
the part of Tenant, and Landlord shall hold the balance, if any, pursuant to the
provisions of this Section 18. Within ten (10) Business Days after demand,
Tenant shall deposit with Landlord an amount (in the form of a replacement
letter of credit) equal to the portion of the Security Deposit applied pursuant
to the provisions of the immediately preceding sentence and if Tenant shall
provide a replacement letter of credit for the full amount of the Security
Deposit, Landlord shall return to Tenant the balance of any cash then being held
by Landlord in accordance with Section 18 above within ten (10) Business Days
after Landlord’s receipt of such replacement letter of credit.

 

(f)          Notwithstanding anything to the contrary contained herein, Tenant
hereby expressly acknowledges that the drawing down of said letter of credit
shall not operate as a waiver of or preclude Landlord from exercising any of
Landlord’s other rights and remedies under this Lease. In addition, Tenant
hereby agrees that Landlord shall not be required to give Tenant any prior
notice of the drawing down of the letter of credit.

 

(g)          In the event of an assignment of this Lease by Landlord, Tenant
shall, at Tenant’s sole cost and expense, obtain either (i) a new letter of
credit from the issuing bank containing the same terms and for the same face
amount as the letter of credit then held by Landlord which names the new lessor
as the beneficiary or (ii) the written consent of the issuing bank to the
assignment of the then existing letter of credit from Landlord to the new lessor
in the same form and substance, provided the bank’s transfer forms are properly
completed and delivered. If Tenant obtains a new letter of credit, Landlord
shall surrender the existing letter of credit to the issuing bank in conjunction
with the delivery of the new letter by the issuing bank and the parties agree to
coordinate such delivery and surrender so that it is done on the effective date
of the assignment of this Lease by Landlord.

 

 - 26 - 

 

 

(h)           Notwithstanding anything to the contrary contained herein: (i) the
original amount of the Security Deposit ($586,000.00) shall be reduced by
$100,000.00, so that the amount of the Security Deposit shall be $486,000.00 as
of the first (1st) anniversary of the Rent Commencement Date, provided no Event
of Default of a monetary nature which has not been cured in accordance with the
Cure Period, as defined below, shall have occurred during the period beginning
on the Effective Date and ending on the first (1st) anniversary of the Rent
Commencement Date (the “Initial Security Period”); (ii) if the amount of the
Security Deposit has been reduced in accordance with the terms of this Section
18(h) after the Initial Security Period, the amount of the Security Deposit
shall be further reduced from the then reduced amount of the Security Deposit
($486,000.00) by $100,000.00, so that the amount of the Security Deposit shall
be $386,000.00 as of the second (2nd) anniversary of the Rent Commencement Date,
provided no Event of Default of a monetary nature shall have occurred which has
not been cured, in accordance with the Cure Period as defined below, during the
period beginning on the first (1st) anniversary of the Rent Commencement Date
and ending on the second (2nd) anniversary of the Rent Commencement Date (the
“Second Security Period”); (iii) if the amount of the Security Deposit has been
reduced in accordance with the terms of this Section 18(h) after the Second
Security Period, the amount of the Security Deposit shall be further reduced
from the then reduced amount of the Security Deposit ($386,000.00) by
$100,000.00, so that the amount of the Security Deposit shall be $286,000.00 as
of the third (3rd) anniversary of the Rent Commencement Date, provided no Event
of Default of a monetary nature shall have occurred which has not been cured, in
accordance with the Cure Period as defined below, during the period beginning on
the second (2nd ) anniversary of the Rent Commencement Date and ending on the
third (3rd ) anniversary of the Rent Commencement Date (the “Third Security
Period”); and (iv) if the amount of the Security Deposit has been reduced in
accordance with the terms of this Section 18(h) after the Third Security Period,
the amount of the Security Deposit shall be further reduced from the then
reduced amount of the Security Deposit ($286,000.00) by $86,000.00, so that the
amount of the Security Deposit shall be $200,000.00 as of the fourth (4th )
anniversary of the Rent Commencement Date provided no Event of Default of a
monetary nature shall have occurred which has not been cured, in accordance with
the Cure Period as defined below, during the period beginning on the third (3rd
) anniversary of the Rent Commencement Date and ending on the fourth (4th )
anniversary of the Rent Commencement Date (the “Fourth Security Period”). If an
Event of Default of a monetary nature shall occur during the Initial Security
Period, or during the Second Security Period, Third Security Period, or Fourth
Security Period, as the case may be, then the amount of the Security Deposit
shall only be reduced by the scheduled amount after such Event of Default of a
monetary nature is cured. In order for an Event of Default of a monetary nature
to have occurred under the Lease negating Tenant’s right to a reduction in the
Security Deposit during the Initial Security Period, the Second Security Period,
Third Security Period, or Fourth Security Period, as the case may be, Landlord
must have provided to Tenant a notice describing the monetary Event of Default
and Tenant shall not have cured such Event of Default of a monetary nature
within five (5) Business Days from receipt of the notice, (the “Cure Period”).

 

19.         FORCE MAJEURE Except to the extent expressly set forth herein, in no
event shall either party by deemed to be in default of its non-monetary
obligations hereunder to the extent such party is prevented from or delayed in
performing such non-monetary obligation by reason of acts of God, fire,
earthquake, flood, explosion, action of the elements, war, hostilities,
invasion, acts of terrorism, insurrection, riot, mob violence, sabotage,
reasonably unforeseen governmental regulation, unusual scarcity of or inability
to obtain labor or materials, labor difficulties, or other causes reasonably
beyond such party’s control (“Force Majeure”).

 

 - 27 - 

 

 

20.INTENTIONALLY DELETED

 

21.         ESTOPPEL CERTIFICATES.         Tenant shall, within ten (10) days
after written request from Landlord, execute, acknowledge, and deliver to
Landlord or to Landlord's mortgagee, proposed mortgagee, land lessor or proposed
purchaser of the Building or any part thereof, any estoppel certificates
reasonably requested by Landlord, from time to time, which estoppel certificates
shall show, among other things, whether the Lease is in full force and effect
and whether any changes may have been made to the original Lease; whether the
Term of the Lease has commenced and full rental is accruing; whether there are,
to the actual knowledge of Tenant, any defaults by Landlord and, if so, the
nature of such defaults, whether possession has been assumed and all
improvements to be provided by Landlord have been completed; whether rent has
been paid more than thirty (30) days in advance and that there are no liens,
charges, or offsets against rental due or to become due.

 

22.ALTERATIONS OR IMPROVEMENTS BY TENANT.

 

(a)          Except for minor Alterations (as defined below), Tenant may, from
time to time, at its expense, make alterations or improvements and install any
Tenant’s Property, in and to the Premises (hereinafter collectively referred to
as “Alterations”) provided that Tenant first obtains the written consent of
Landlord, which consent shall not be unreasonably withheld, delayed or
conditioned; and provided further that all of the following shall apply with
respect to all Alterations: (1) the Alterations shall be of a non-structural
nature and the structural integrity of the Building shall not be affected; (2)
the Alterations shall only be to the interior of the Premises; (3) the proper
functioning of the HVAC, sanitary and other Building Systems shall not be
affected and the usage of such systems by Tenant shall not be increased; and (4)
Tenant shall have appropriate insurance coverage, reasonably satisfactory to
Landlord, regarding the performance and installation of the Alterations.
Additionally, before proceeding with any Alterations, Tenant shall (i) at
Tenant’s expense, obtain all necessary governmental permits and certificates for
the commencement and prosecution of Alterations; (ii) submit to Landlord, for
its written approval, working drawings, plans and specifications and all permits
for the work to be done and Tenant shall not proceed with such Alterations until
it has received Landlord’s approval (which consent shall not be unreasonably
withheld, delayed or conditioned); and (iii) cause those contractors,
materialmen and suppliers engaged to perform the Alterations to deliver to
Landlord certificates of insurance (in a form and content reasonably acceptable
to Landlord) evidencing policies of commercial general liability insurance
(providing the same coverages as required in Section 8 above) and workers’
compensation insurance. The term “Minor Alterations” means (a) cosmetic and
non-structural Alterations to the Premises, which (i) do not affect any Building
systems, structure, or areas outside of the Premises and (ii) the cost of which,
in the aggregate, during any twelve (12)-month period during the Lease Term do
not exceed $25,000.00. Tenant may make Minor Alterations without Landlord’s
consent, but upon not less than ten (10) Business Days prior written notice to
Landlord.

 

 - 28 - 

 

 

(b)          With respect to those Alterations requiring Landlord’s prior
consent, Tenant shall cause the Alterations to be performed in compliance with
all applicable permits, Laws, requirements of public authorities, plans and
specifications and with Landlord’s Rules and Regulations and any other
reasonable requirements that Landlord may impose on the Alterations. With
respect to those Alterations requiring Landlord’s prior consent, Tenant shall
cause the Alterations to be diligently performed in a good and workmanlike
manner, using new materials and equipment at least equal in quality and class to
the standards for the Building established by Landlord, and shall cause all
Alterations to be paid for in full free and clear of all construction and any
and all other liens and encumbrances. Tenant shall provide Landlord with “as
built” plans, copies of all construction contracts, governmental permits and
certificates and proof of payment for all labor and materials, including,
without limitation, copies of paid invoices and final lien waivers. Landlord and
Landlord’s representatives shall have the right, without the obligation, from
time to time, to enter upon the Premises during the course of the performance of
the Alterations, and upon completion of the Alterations, to observe and inspect
the Alterations; however, by doing so, Landlord shall not be deemed to have
passed upon the performance of the Alterations nor assumed any liability or
responsibility with respect thereto. Landlord shall have the right, as
hereinafter set forth, to require Tenant to remove any Specialty Installations
(as hereinafter defined) made by Tenant before the expiration or termination of
the Lease, at Tenant’s sole cost and expense. If Landlord provides its written
consent, at the time of giving such consent, to the extent the Alteration
includes any “Specialty Installation” (as defined herein), Landlord shall advise
Tenant whether Landlord will require such Specialty Installation or Specialty
Installations to be removed at the expiration or earlier termination of this
Lease. As used in this Lease the term “Specialty Installation” means any
Alteration, fixture or equipment made or installed by Tenant or Tenant’s Agents
that is intended specifically for the use of Tenant or Tenant’s operations in
the Premises and is not readily marketable or reusable by another office,
laboratory, R&D, or general use tenant in the Premises and specifically shall
include items which require special governmental permits, approvals, or consents
for the installation or removal of same..

 

(c)          Tenant shall have the right to place and install Tenant’s Property
in and upon the Premises, and fasten the same to the Premises. All Tenant’s
Property whether acquired by Tenant at the commencement of the Term or placed or
installed on the Premises by Tenant thereafter, shall remain Tenant's Property.
Tenant shall have the right to remove the same at any time during the Term of
this Lease (and Tenant shall remove all such Tenant’s Property on or before the
Expiration Date), provided that all damage to the Premises, Building and Common
Areas caused by such removal shall be repaired by Tenant at Tenant's sole cost
and expense.

 

 - 29 - 

 

 

23.         ACCESS TO PREMISES.         Landlord and Landlord’s agents shall
have the right to enter the Premises during Business Hours for the purpose of
inspecting the same, for the purpose of maintenance, repair, and for making
additions to and running pipes, conduits and ducts through the Premises and for
showing the Premises to prospective tenants, purchasers and lenders, and Tenant
hereby waives any claim against Landlord for damage or inconvenience caused by
any of the above. Except in the case of an emergency (in which case no prior
notice and no Tenant Representative, as hereinafter defined, shall be required),
Landlord shall give Tenant not less than 24 hour advance notice of Landlord’s
intent to enter the Premises and Landlord shall use commercially reasonable
efforts to minimize the interference with Tenant’s operations during the
exercise of Landlord’s rights under this Section 23, but Landlord shall not be
required to use after hours labor. Notwithstanding the foregoing to the
contrary, Landlord shall not be required to enter only during Business Hours in
the event Landlord, in its good faith judgment, believes it would be injured by
failure to take rapid action or if the necessity for repairs constitutes an
emergency. Except as otherwise expressly provided for in this Section 23, Tenant
does not want Landlord to have the right to enter the Premises unattended,
therefore the Tenant shall provide a representative of Tenant (a “Tenant
Representative”) to accompany Landlord’s agents at all times set forth in the
Landlord’s advance notice of Landlord’s intent to enter the Premises and at all
times during the exercise of Landlord’s rights under this Section 23.

 

24.PARKING.

 

(a)               Subject to the Rules and Regulations attached hereto as
Exhibit “J” as same may be modified by Landlord from time to time during the
Term, Tenant shall have the right to use twenty-eight (28) non-exclusive parking
spaces in the parking garage or the surface parking lots (as designated by
Landlord) located in the Project for non-commercial vehicles in common with
other tenants of the property.

 

(b)               Landlord reserves the right at any time, on at least 15 days
prior notice (except in the case of an emergency, in which case no notice shall
be necessary), to (i) permanently relocate all or any portion of the parking
garage spaces, or the surface parking lot spaces, as the case may be, in
Landlord’s sole discretion, and/or (ii) temporarily relocate all or any portion
of the parking garage spaces or the surface parking lot spaces in case of
emergencies or the repair or maintenance of same. If Tenant commits or allows
any of the activities prohibited by this Lease or the Rules and Regulations in
connection with its use of the non-exclusive parking spaces, then Landlord shall
have the right, following such notice to Tenant, whether written or oral, as is
reasonable under the circumstances, in addition to such other rights and
remedies that Landlord may have, to remove or tow away the vehicle(s) involved
and charge the cost to Tenant, which cost shall be immediately payable by Tenant
upon demand by Landlord. Tenant’s parking rights are appurtenant to the Lease
and Tenant may only transfer, assign, or otherwise convey its parking rights
together with a transfer, assignment, or conveyance of this Lease as otherwise
provided in this Lease.

 

25.         PARTIAL INVALIDITY.         If any term, covenant or condition of
this Lease or the application thereof to any person or circumstance shall to any
extent be invalid or unenforceable, the remainder of this Lease or the
application of such term, covenant or condition of this Lease shall be valid and
enforceable to the fullest extent permitted by law.

 

26.         LEASE BINDING UPON ASSIGNEES. This Lease and all covenants,
provisions and conditions herein contained shall inure to the benefit of and be
binding upon the heirs, executors, administrators, personal representatives,
successors and assigns, respectively of the parties hereto; provided, however,
that no sublease, assignment or transfer by, from, through or under Tenant in
violation of the provisions hereof shall vest in the subtenant, assignee or
transferee any right, title or interest whatever.

 

 - 30 - 

 

 

27.         LIMITATION OF LANDLORD'S LIABILITY.         Anything in the Lease to
the contrary notwithstanding, no recourse or relief shall be had under any rule
of law, statute or constitution or by any enforcement of any assessments or
penalties, or otherwise or based on or in respect of this Lease (whether by
breach of any obligation, monetary or non-monetary), against Landlord, it being
expressly understood that all obligations of Landlord under or relating to this
Lease are solely obligations payable out of Landlord’s interest in the Building
and are compensable solely therefrom. It is expressly understood that all such
liability is and is being expressly waived and released as a condition of and as
a condition for the execution of this Lease, and Tenant expressly waives and
releases all such liability as a condition of, and as a consideration for, the
execution of this Lease by Landlord.

 

28.         WAIVER.         The failure of Landlord or Tenant to insist in any
one or more cases upon the strict performance or observance of any of the
covenants, agreements or conditions of this Lease or to exercise any option
herein contained shall not be construed as a waiver or a relinquishment for the
future performance, observance or exercise of such covenant, agreement,
condition or option. No waiver of any default hereunder shall be implied from
any omission by Landlord or Tenant to take any action on account of such
default, and no condition or covenant shall be deemed waived by Landlord or
Tenant unless such waiver is in writing signed by the waiving party. One or more
waivers of any breach of any covenant, term or condition of this Lease by
Landlord or Tenant shall not be construed as a waiver of any subsequent breach
of the same covenant, term or condition.

 

29.         ASSIGNMENT AND SUBLETTING.         (a)          Except as otherwise
expressly permitted in this Section 29, Tenant shall not sell, assign, transfer,
hypothecate, mortgage, encumber, grant concessions or licenses, sublet, or
otherwise dispose of any interest in this Lease or the Premises, by operation of
law or otherwise, without the prior written consent of Landlord., which consent
shall not be unreasonable withheld, delayed or conditioned. Any consent granted
by Landlord in any instance shall not be construed to constitute a consent with
respect to any other instance or request. If the Premises or any part thereof
should be sublet, used, or occupied by anyone other than Tenant, or if this
Lease should be assigned by Tenant, Landlord shall have the right to collect
rent from the assignee, subtenant, user or occupant, but no such assignment,
subletting, use, occupancy or collection shall be deemed a waiver of any of
Landlord’s rights under the provisions of this Section, a waiver of any of
Tenant’s covenants contained in this Section, the acceptance of the assignee,
subtenant, user or occupant as tenant, or a release of Tenant from further
performance by Tenant of Tenant’s obligations under the Lease.

 

(a)               If Tenant shall desire to sublet the Premises or to assign
this Lease, it shall first submit to Landlord a written notice (“Tenant’s
Notice”) setting forth in reasonable detail:

 



 - 31 - 

 

 

(i)          the name and address of the proposed subtenant or assignee;

 

(ii)         the terms and conditions of the proposed subletting or assignment
(including the proposed commencement date of the sublease or the effective date
of the assignment, which shall be at least thirty (30) days after Tenant’s
Notice is given);

 

(iii)        the nature and character of the business of the proposed subtenant
or assignee;

 

(iv)        banking, financial, and other credit information relating to the
proposed subtenant or assignee, in reasonably sufficient detail, to enable
Landlord to determine the proposed subtenant's or assignee's financial
responsibility; and

 

(v)         in the case of a subletting, complete plans and specifications for
any and all work to be done in the Premises to be sublet.

 

(b)               Within thirty (30) days after Landlord’s receipt of Tenant’s
Notice, Landlord agrees that it shall notify Tenant whether Landlord (i)
consents to the proposed sublet or assignment, (ii) does not consent to the
proposed sublet or assignment, (iii) elects to exercise its recapture right, as
described in Section (e) below, or (iv) requires further information consistent
with the information to be furnished as part of Tenant's Notice. In the event
Landlord does not elect to exercise its recapture right, then Landlord agrees
not to unreasonably withhold, delay or condition its consent to the proposed
sublet or assignment.

 

(c)               In addition to the foregoing requirements,

 

(i)          no assignment or sublease shall be permitted if, at the effective
date of such assignment or sublease, an Event of Default exists under this
Lease;

 

(ii)         no assignment or sublease shall be permitted unless Tenant agrees,
at the time of the proposed assignment or sublease and in Tenant’s Notice, to
pay to Landlord, immediately upon receipt thereof, fifty percent (50%) of all
Net Rental Proceeds, of whatever nature, payable by the prospective assignee or
subtenant to Tenant pursuant to such assignment or sublease. For purposes of
this Lease, “Net Rental Proceeds” shall mean: in the case of a sublease, the
amount by which the aggregate of all rents, additional charges or other
consideration payable under a sublease to Tenant by the subtenant (including
sums paid for the sale or rental of Tenant’s fixtures, leasehold improvements,
equipment, furniture or other personal property) exceeds the sum of (i) the Base
Rent plus all amounts payable by Tenant pursuant to the provisions hereof during
the term of the sublease in respect of the subleased space, (ii) brokerage
commissions at prevailing rates due and owing to a real estate brokerage firm,
and (iii) other customary and reasonable costs incurred by Tenant in connection
with the subleasing; and in the case of an assignment, the amount by which all
sums and other considerations paid to Tenant by the assignee of this Lease for
or by reason of such assignment (including sums paid for the sale of Tenant’s
fixtures, leasehold improvements, equipment, furniture or other personal
property) exceeds the sum of (i) brokerage commissions at prevailing rates due
and owing to a real estate brokerage firm, and (ii) other customary and
reasonable costs incurred by Tenant in connection with the assignment.
Notwithstanding the foregoing, for purposes of determining Net Rental Proceeds,
Landlord and Tenant agree that amounts attributable to business goodwill or the
sale of the business, stock, or assets of Tenant shall not be included in this
calculation only to the extent that allocation of the costs for such items do
not materially exceed the actual value attributable to such items.

 

 - 32 - 

 

 

(iii)       no assignment or sublease shall be permitted to any existing tenant
or occupant in the Building or Project, if Landlord has comparable space
available for leasing in the Project;

 

(iv)       no sublease or assignment shall be permitted if the proposed
subtenant’s or assignee’s use of the Premises: (i) is a Prohibited Use shown on
Exhibit “O” (as same may be further supplemented and amended by Landlord from
time to time during the Term), (ii) is for any use other than the Permitted Use,
(iii) would cause Landlord to be in violation of its obligations under another
lease or agreement in connection with the Project to which Landlord is a party,
including, without limitation any exclusive or restrictions granted to any
tenant or occupant pursuant to a lease or other agreement entered into prior to
Tenant’s request for Landlord’s consent, (iv) is not consistent with Landlord’s
operation of the Project as a first class research and development project
including general office use, or (v) violates the Condominium Documents;

 

(v)        no sublease or assignment shall be permitted if, in Landlord’s
reasonable business judgment, the proposed subtenant or assignee lacks
sufficient business reputation or experience to operate a successful business of
the type and quality permitted under this Lease;

 

(vi)        no sublease or assignment shall be permitted if, in Landlord’s
reasonable business judgment, the present net worth of the proposed subtenant or
assignee is insufficient to satisfy the outstanding obligations under this Lease
with respect to the assignment or sublease;

 

(vii)      no sublease or assignment shall be permitted if the assignment or
sublease would breach any covenant of Landlord respecting use or exclusivity in
any lease, financing agreement or other agreement relating to the Project and
Landlord evidences the same; and

 

(viii)     no sublease or assignment shall be permitted to any prospective
tenant of the Building or the Project who has been shown space in the Building
for lease during the six (6) months prior to the Tenant’s request for consent if
Landlord has comparable space available for leasing in the Project.

 

 - 33 - 

 

 

(d)               Landlord shall have the right, to be exercised by giving
written notice (the “Recapture Notice”) to Tenant within thirty (30) days after
receipt of Tenant’s Notice, to recapture the space described in Tenant’s Notice
(the “Recapture Space”). The Recapture Notice shall cancel and terminate this
Lease with respect to the Recapture Space as of the date stated in Tenant’s
Notice for the commencement of the proposed assignment or sublease as fully and
completely as if that date had been herein definitively fixed as the Expiration
Date, and Tenant shall surrender possession of the Recapture Space as of such
date. Thereafter, the Base Rent and Additional Rent shall be equitably adjusted
based upon the square footage of the Premises then remaining, after deducting
the square footage attributable to the Recapture Space. In the event Landlord
elects to exercise its recapture right and the Recapture Space is less than the
entire Premises, then Landlord, at its sole expense, shall have the right to
make any alterations to the Premises required, in Landlord’s reasonable
judgment, to make such Recapture Space a self-contained rental unit. Landlord
agrees to perform all such work, if any, with as little inconvenience to
Tenant’s business as is reasonably possible; provided, however, Landlord shall
not be required to perform such work after normal business hours or on weekends;
and provided further, Landlord shall not be deemed guilty of an eviction,
partial eviction, constructive eviction or disturbance of Tenant’s use or
possession of the Premises, and shall not be liable to Tenant for same.
Notwithstanding anything to the contrary contained in the Section 29(d),
Landlord shall not have the right to recapture the Recapture Space if; (i) the
Recapture Space being sublet consists of 1,434 rentable square feet or less, and
the term of such sublease shall expire no later than twelve (12) months prior to
the Expiration Date (not including any unexercised option(s) to extend the
Term), or (ii) the proposed assignee or subtenant is a Related Entity or
Successor Entity, as the case may be.

 

(e)               In addition to the foregoing requirements, any sublease must
contain the following provisions:

 

(i)         the sublease shall be subject and subordinate to all of the terms
and conditions of this Lease;

 

(ii)        at Landlord’s option, in the event of cancellation or termination of
this Lease for any reason or the surrender of this Lease, whether voluntarily,
involuntarily, or by operation of law, prior to the expiration of such sublease,
including extensions and renewals of such sublease, the subtenant shall make
full and complete attornment to Landlord for the balance of the term of the
sublease. The attornment shall be evidenced by an agreement in form and
substance satisfactory to Landlord which the subtenant shall execute and deliver
at any time within five (5) days after request by Landlord or its successors and
assigns;

 

(iii)       the term of the sublease shall not extend beyond a date which is one
day prior to the Termination Date;

 

(iv)       no subtenant shall be permitted to further sublet all or any portion
of the subleased space or to assign its sublease without Landlord’s prior
written consent; and

 

(v)        the subtenant shall waive the provisions of any law now or
subsequently in effect which may give the subtenant any right of election to
terminate the sublease or to surrender possession of the space subleased in the
event that any proceeding is brought by Landlord to terminate this Lease.

 

(f)               Each of the following events shall be deemed to constitute an
assignment of this Lease and each shall require the prior written consent of
Landlord:

 

 - 34 - 

 

  

(i)         any assignment or transfer of this Lease by operation of law; or

 

(ii)        any hypothecation, pledge, or collateral assignment of this Lease;
or

 

(iii)       any involuntary assignment or transfer of this Lease in connection
with bankruptcy, insolvency, receivership, or similar proceeding; or

 

(iv)       any assignment, transfer, disposition, sale or acquisition of a
controlling interest in Tenant to or by any person, entity, or group of related
persons or affiliated entities, whether in a single transaction or in a series
of related or unrelated transactions; or

 

(v)        any issuance of an interest or interests in Tenant (whether stock,
partnership interests, or otherwise) to any person, entity, or group of related
persons or affiliated entities, whether in a single transaction or in a series
of related or unrelated transactions, which results in such person, entity, or
group holding a controlling interest in Tenant. For purposes of the immediately
foregoing, a “controlling interest” of Tenant shall mean 50% or more of the
aggregate issued and outstanding equitable interests (whether stock, partnership
interests, membership interests or otherwise) of Tenant.

 

(g)                It is a further condition to the effectiveness of any
assignment otherwise complying with this Section that the assignee execute,
acknowledge, and deliver to Landlord an agreement in form and substance
reasonably satisfactory to Landlord whereby the assignee assumes all of the
obligations of Tenant under this Lease and agrees that the provisions of this
Section shall continue to be binding upon it with respect to all future
assignments and deemed assignments of this Lease.

 

(h)                No assignment of this Lease nor any sublease of all or any
portion of the Premises shall release or discharge Tenant from any liability,
whether past, present, or future, under this Lease and Tenant shall continue to
remain primarily liable under this Lease.

 

(i)                 Tenant shall be responsible for obtaining all permits and
approvals required by any governmental or quasi-governmental agency in
connection with any assignment of this Lease or any subletting of the Premises,
and Tenant shall deliver copies of these documents to Landlord prior to the
commencement of any work, if work is to be done. Tenant is also responsible for
and is required to reimburse Landlord within thirty (30) days following Tenant’s
receipt of Landlord’s invoice for all reasonable out-of-pocket fees, costs and
expenses, including, but not limited to, reasonable attorneys' fees and
disbursements, which Landlord reasonably incurs in reviewing any proposed
assignment of this Lease, any proposed sublease of the Premises, and any
permits, approvals, and applications for construction within the Premises.

 

(j)                (i)       Tenant agrees that under no circumstances shall
Landlord be liable in damages or subject to liability by reason of Landlord’s
failure or refusal to grant its consent to any proposed assignment of this Lease
or subletting of the Premises, and Tenant’s sole remedy shall be limited to
expedited arbitration in accordance with the terms of Section 29 (j)(ii) below.
If Landlord withholds its consent of any proposed assignment or sublease, Tenant
shall defend, indemnify, and hold Landlord harmless from and reimburse Landlord
for all liability, damages, costs, fees, expenses, penalties, and charges
(including, but not limited to, reasonable attorneys' fees and disbursements)
arising out of any claims that may be made against Landlord by any brokers or
other persons claiming a commission or similar compensation in connection with
the proposed assignment or sublease.

 

 - 35 - 

 

 

(ii)         Tenant agrees that under no circumstances shall Landlord be liable
in damages or subject to liability by reason of Landlord’s failure or refusal to
grant its consent to any proposed assignment of this Lease or subletting of the
Premises. In the event Tenant believes, in good faith, that Landlord has
unreasonably withheld its consent to any proposed assignment of this Lease or
subletting of the Premises, then Tenant shall elect to have the question of
reasonableness determined under the Expedited Procedures provisions of the
Commercial Arbitration Rules and Mediation Procedures (including procedures for
large complex commercial disputes) (Rules E-1 through E-10 as of the date
hereof) of the American Arbitration Association (or any successor thereto),
subject, however, to the following modifications: (i) Landlord and Tenant hereby
request that a list of proposed arbitrators be sent under the provisions of Rule
E-4(a); (ii) each arbitrator on the list of proposed arbitrators shall be
currently working in the field of commercial real estate and shall have at least
ten (10) years’ experience in the leasing of commercial real estate in the State
of New Jersey; (iii) the list of arbitrators referred to in Rule E-4(b) shall be
returnable to the American Arbitration Association (or any successor thereto)
within five (5) business days from the date of receipt of the list by the
addressee; (iv) under the provisions of Rule E-4(c), the parties shall have five
(5) business days after being notified of the appointed arbitrator to notify (by
telephone) the American Arbitration Association (or any successor thereto) of
any objection to said arbitrator, provided that such right to object shall be
deemed waived if the arbitrator so appointed was on the list submitted by the
American Arbitration Association (or any successor thereto), and Landlord or
Tenant, whichever the case may be, did not object to such arbitrator in
accordance with the procedures of Rule E-4(c); (v) the American Arbitration
Association (or any successor thereto) shall notify the parties of the hearing
at least five (5) business days in advance thereof; (vi) the hearing shall be
held within ten (10) business days after the appointment of the arbitrator;
(vii) the arbitrator shall only decide the issue of whether Landlord
unreasonably withheld its consent to the proposed assignment of this Lease or
the proposed subletting of the Premises, and shall not have any right to award
any monetary damages; and (viii) the arbitrator's compensation, the
administrative charges and the filing fees incurred in connection with the
arbitration shall be paid by Landlord if the arbitrator determines that Landlord
unreasonably withheld its consent or by Tenant if the arbitrator determines that
Landlord did not unreasonably withhold its consent. In the event the arbitrator
determines that Landlord unreasonably withheld its consent to the proposed
assignment of this Lease or the subletting of the Premises, then Landlord shall
consent thereto.

 

 - 36 - 

 

 

(k)               Notwithstanding anything to the contrary contained herein,
provided Tenant is not in default, after notice and the expiration of any
applicable cure period at the time Tenant gives Landlord the RE Notice (as
hereafter defined), Tenant, without Landlord’s prior consent, but upon not less
that fifteen (15) days’ prior notice to Landlord (or within fifteen (15) days
following the effective date of the applicable transfer if disclosure is not
permitted due to the transfer’s confidential nature), (the “RE Notice”) may (i)
assign this Lease to, or sublet all or part of the Premises to, or permit a
portion of the Premises to be occupied by, any corporation or other business
entity which controls, is controlled by, or is under common control with Tenant
( a "Related Entity") and (ii) assign this Lease and the leasehold estate hereby
created to a successor entity of Tenant (a “Successor Entity”). A Successor
Entity, as used in this Lease, shall mean (w) a corporation or other business
entity into which or with which Tenant, its successors or assigns, is merged or
consolidated, in accordance with applicable statutory provisions for the merger
or consolidation of corporations, provided that by operation of law or by
effective provisions contained in the instruments of merger or consolidation,
the liabilities of the corporations or other business entities participating in
such merger or consolidation are assumed by the corporation or other business
entity surviving such merger or consolidation, or (x) a corporation or other
business entity acquiring all or substantially all of the assets or outstanding
shares of stock of Tenant, its corporate successors or assigns, including the
leasehold estate created by this Lease, and assuming the obligations of Tenant
under this Lease, (y) any corporate successor or other business entity successor
to a successor entity becoming such by either of the methods described in
subdivisions (x) and (y) above; provided that (1) such merger or consolidation,
or such acquisition and assumption, as the case may be, is not principally for
the purpose of transferring the leasehold estate created hereby, and (2)
immediately after giving effect to any such merger or consolidation, or such
acquisition and assumption, as the case may be, the successor corporation
surviving such merger or created by such consolidation or acquiring such assets
and assuming such liabilities as the case may be, shall have a net worth, as
determined in accordance with generally accepted accounting principles
consistently applied, equal to or greater than the net worth of Tenant
immediately preceding such merger, consolidation or acquisition, or (z) any
other entity which acquires all or substantially all of the interests in Tenant
or in the assets of the business operation of Tenant being conducted at the
Premises or any other entity which forms a joint venture or other business
arrangement with Tenant to acquire all or substantially all of the interests in
Tenant or in the assets of the business operation of Tenant being conducted
within the Premises. Any assignment, subletting or occupancy by a Related Entity
of Tenant or a Successor Entity of Tenant shall not be deemed to relieve,
release, impair or discharge any of Tenant's obligations hereunder. For the
purposes hereof, "control" shall be deemed to mean possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such corporation or other business entity, through the ownership of
voting securities, by contract, or otherwise. Landlord acknowledges that the
Premises may be occupied by one or more Related Entities and their employees and
that such use of the Premises shall not be considered an assignment or sublease,
unless Tenant elects to treat it as such. Transfers to a Related Entity or
Successor Entity shall not be subject to the provisions set forth in subsections
(a)(iv), (b), (c), (d), (e)(ii), (f) or for any attorneys fees and disbursements
described in subsection (i) which Landlord incurs in reviewing the proposed
assignment of this Lease to a Related or Successor Entity, as the case may be,
of this Section 29. Prior to any assigning this Lease, or a sublet all or part
of the Premises to a Related Entity, Tenant shall furnish Landlord with the name
of any such Related Entity and a written certification from a duly authorized
senior officer of Tenant certifying to Landlord that such subtenant is
controlled, controlling or under common control with Tenant. In addition, from
time to time during any assignment of this Lease or subletting to a Related
Entity, upon written request by Landlord, a duly authorized senior officer of
Tenant shall certify in writing to Landlord, and shall substantiate by
reasonable evidence, that such assignee or subtenant, as the case may be,
continues to control, be controlled by or be under the common control with
Tenant. Tenant hereby acknowledges and agrees that an assignment of this Lease,
or a sublet of all or part of the Premises shall be deemed to have occurred at
such time as such assignee or subtenant ceases to be controlled, controlling or
under common control with Tenant, and that such assignment or subletting shall
be subject to all the provisions of this Article 29 (including, without
limitation, the obligation to obtain Landlord’s prior written consent). For
purposes of clarification, the issuance, transfer, sale, pledge, or other
disposition of the stock, shares, partnership interests, or other equity
interests of Tenant shall be permitted without Landlord’s consent and without
being subject to the aforesaid subsections, even where effective control of
Tenant would shift as a result of any such transfer, in connection with the
following transfers: (1) the public offering or trading of Tenant’s stock on a
nationally recognized exchange or on the NASDAQ over-the-counter or “small cap
issues” markets, or (2) a private placement or other raising of funds to be
invested in Tenant for future expansion or additional working capital.

 

 - 37 - 

 

 

30.         ENTIRE AGREEMENT AND MODIFICATIONS.          This Lease and the
covenants and agreements set forth herein are and shall constitute the entire
agreement between the parties. Each party to this Lease hereby acknowledges and
agrees that the other party has made no warranties, representations, covenants
or agreements, express or implied, to such party other than those expressly set
forth herein and that each party, in entering into and executing this Lease, has
relied upon no warranties, representations, covenants or agreements, express or
implied, to such party other than those expressly set forth herein and that each
party, in entering into and executing this Lease, has relied upon no warranties,
representations, covenants or agreements, express or implied, to such party
other than those expressly set forth herein. None of the terms, covenants, and
agreements of this Lease shall in any manner be altered, waived or changed,
except by written instrument signed and delivered by the parties hereto.

 

31.BROKER'S COMMISSION.

 

(a)          Landlord and Tenant represent and warrant to each other that they
have dealt and negotiated solely and only with Savills Studley for this Lease
and with no other broker. Landlord shall pay Savills Studley a brokerage
commission pursuant to a separate agreement.

 

(b)           Landlord and Tenant hereby agree to indemnify, defend and hold the
other harmless from and against any and all claims, suits, damages, liabilities,
counsel fees, costs, expenses, orders and judgments imposed upon, incurred by or
asserted against Landlord or Tenant by reason of a breach by the indemnifying
party of the representation and warranty set forth in this Section 31(b).

 

 - 38 - 

 

 

32.         NOTICES.       All correspondence and notices provided for in this
Lease shall be in writing and shall be delivered (a) by hand delivery, if
receipt is acknowledged in writing by the recipient at the time of receipt (b)
by a recognized overnight courier providing evidence of receipt, or (c)
deposited in the United States mail, registered or certified, return receipt
requested, postage prepaid, to the Landlord or the Tenant, as the case may be,
at the address stated in the preamble hereof, or at such other address as may be
specified from time to time in writing, delivered to or sent to the other party
as provided herein. Notices by registered or certified mail shall be considered
delivered and become effective upon the earlier of receipt or three (3) Business
Days after mailing thereof. For purposes of this Section 32 and all references
in this Lease to Business Days other than in Section 6, “Business Days” shall
mean any day except Saturday, Sunday and all days observed as legal holidays by
the State of New Jersey. Notice by hand delivery shall be considered delivered
and become effective on the day delivered or refused. Notices by overnight
courier service shall be considered delivered and become effective the next
Business Day. Copies of all notices given to Landlord shall also be sent to: (i)
Windels Marx Lane & Mittendorf, LLP, 120 Albany Street, New Brunswick, New
Jersey 08901 Attention: Karl Piirimae, (ii) CIP II Bridgewater Investor LLC, One
Boston Place, Suite 2310, Boston, MA 02108, Attention: J. Frederic Begien, Jr.,
and (iii) Mansour Law Offices LLC, One Boston Place, Suite 2310, Boston, MA
02108, Attention: Lauree E. Mansour, and copies of all notices given to Tenant
shall also be sent to: Sherman Wells Sylvester & Stamelman, 210 Park Avenue,
Florham Park, NJ 07932, Attn: Grace J. Shin.

 

33.         RECORDING Neither party shall record this Lease or any memorandum or
"short form" of this Lease.

 

34.         PERSON.         The term "person" as used in this Lease shall, as
appropriate, be deemed to include any natural person, firm, corporation,
association, partnership and/or any other entity whatsoever.

 

35.         HEADINGS AND INTERPRETATION.         The paragraph headings used
throughout this instrument are for convenience and reference only, and the words
contained therein shall in no way be held to explain, modify, amplify or aid in
the interpretation, construction, or meaning of the provisions of this Lease.
Whenever herein the masculine gender is used, the same shall include the
feminine and neuter gender.

 

36.         MISCELLANEOUS, COUNTERPARTS.         This Lease has been negotiated
by Landlord and Tenant and this Lease, together with all of the terms and
provisions hereof, shall not be deemed to have been prepared by either Landlord
or Tenant, but by both equally. This Lease may be executed in any number of
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

37.         SURVIVAL OF OBLIGATIONS.         All obligations which by their
nature involve performance, in any particular, after the end of the Term or
which cannot be ascertained to have been fully performed until after the end of
the Term, shall survive the expiration or sooner termination of the Term.



 



 - 39 - 

 

 

38.COMPLIANCE WITH LAWS AND RULES AND REGULATIONS.

 

(a)              Subject to the provisions of this Section 38(a), Tenant shall,
at its sole expense, comply with all local, state and federal statutes, codes,
ordinances, regulations, rules, orders, directives and requirements of any
governmental entity, authority, agency and/or department, which now or at any
time hereafter may be applicable to the Building or any part thereof, including,
but not limited to, all environmental laws (collectively, “Laws”), pertaining to
any or all part of the Premises, Tenant, Tenant’s use of the Premises or
Tenant’s occupancy thereof, and including, but not limited to, all Laws
concerning or addressing matters of an environmental nature. Tenant shall give
prompt notice to Landlord of any written notice it receives of the alleged
violation of any Laws with respect to any or all of the Premises, Tenant’s use
of the Premises or Tenant’s occupation thereof; and Landlord shall give prompt
notice to Tenant of any written notice it receives of the alleged violation of
any Laws with respect to any or all of the Project. Notwithstanding anything
herein to the contrary, Landlord agrees that Tenant’s compliance obligation
shall not require Tenant to make any repairs or modifications or improvements or
Alterations, if such repairs or modifications or improvements or Alterations are
required due to the general nature of the use of the Premises for scientific use
or due to an act or omission unrelated to Tenant ( “General Required
Alterations”), as distinguished from repairs or modifications or improvements or
Alterations required (x) because of any Alterations made to the Premises, by or
for the benefit of Tenant (including, without limitation, the Initial Tenant
Improvements), (y) due to the specific manner of Tenant’s use of the Premises
(by way of example and not limitation, clinical trials of the specific
pharmaceutical products it conducts), or (z) because the keeping, use, storage,
handling, treatment, generation on, or release or disposal of Hazardous
Materials (as defined below) at the Premises or from the Premises by Tenant
and/or Tenant’s Parties. Landlord shall be responsible for making repairs or
modifications or improvements or General Required Alterations to comply with
Laws as part of the Common Expense Costs. Tenant shall be responsible for making
repairs or modifications or improvements other than General Required
Alterations, including, without limitation the repairs or modifications or
improvements or Alterations described in Subsections (x),(y) or (z) above.

 





 - 40 - 

 



 

(b)          Landlord and Tenant acknowledge and agree that Tenant shall be
handling Hazardous Materials (as defined below) at the Premises in connection
with the Permitted Use. As a material inducement to Landlord, in order to allow
Hazardous Materials to be brought upon, kept, used, stored, handled, treated,
generated on, or released or disposed from the Premises by Tenant and/or
Tenant’s Parties (as defined below) in connection with the Permitted Use, Tenant
shall; (i) operate its business according to prudent industry practices, in
accordance with all Laws (as defined below, including, without limitation, the
preparation, maintenance and filing of all required documentation monitoring the
acquisition, use, storage, handling, treatment, generation, release and/or
disposition of all Hazardous Materials at the Premises), the Materials Handling
Protocols (as defined below), the provisions of this Section 38, and the
“Matinas Biopharma Protocols, a copy of which has been provided to Landlord
prior to the Effective Date, (ii) never discharge any Hazardous Materials into
the Building waste water system, (iii) complete and certify disclosure
statements as reasonably requested by Landlord from time to time relating to
Tenant’s acquisition, use, storage, handling, treatment, generation, release
and/or disposition of all Hazardous Materials at the Premises), and (iv) provide
Landlord with a list identifying each type of Hazardous Materials to be brought
upon, kept, used, stored, handled, treated, generated on, or released or
disposed of from the Premises and setting forth any and all governmental
approvals or permits required in connection with the presence, use, storage,
handling, treatment, generation, release or disposal of such Hazardous Materials
on or from the Premises (“Hazardous Materials List”). Tenant shall deliver to
Landlord an updated Hazardous Materials List at least once a year and shall also
deliver an updated list before any new Hazardous Material is brought onto, kept,
used, stored, handled, treated, generated on, or released or disposed of from,
the Premises. The initial Hazardous Materials List has been provided to Landlord
prior to the Effective Date. For purposes of this Lease, the “Center of
Excellence Materials Handling Protocols” shall be the rules and procedures
hereafter established by Landlord from time to time during the Term for the use,
storage, handling, treatment, generation, release or disposition of Hazardous
Materials within the Project, (the “Materials Handling Protocols”).
Notwithstanding anything to the contrary contained herein, Tenant shall be
responsible for all elements of the design, installation, maintain, repair and
replacement of the waste management containment system (including without
limitation, compliance with Laws, functionality of the design, and configuration
of the system), and Landlord’s approval of the system shall in no event relieve
Tenant of its responsibility for the design, installation, maintain, repair and
replacement of the waste management containment system.

 

(c)          Tenant shall, at its sole expense, comply with the Materials
Handling Protocols and Laws, pertaining to any or all of the Premises, Tenant,
Tenant’s use of the Premises or Tenant’s occupancy thereof, and including, but
not limited to, all Laws concerning or addressing matters of an environmental
nature. In addition, Tenant shall, at its sole expense, comply with all Rules
and Regulations Landlord may impose from time to time in accordance with this
Lease. Notwithstanding anything in this Lease to the contrary, no amendments to
the Materials Handling Protocols or the Rules and Regulations shall be made if
(i) such amendment shall impose an obligation on Tenant that would materially
its costs or otherwise materially its obligations under this Lease, (ii) the
amendment would affect and/or is enforced against tenants in an uneven or
discriminatory manner, and/or (iii) is not customary to be in effect as a
protocol for similar businesses. If any certificate, license or permit is
required for the conduct of Tenant’s business in the Premises other than the
certificate of occupancy, Tenant, at its expense, shall procure such
certificate, license and permit prior to the Commencement Date, and shall
maintain such certificate, license or permit in good standing throughout the
Term. Tenant shall give prompt notice to Landlord of any written notice it
receives of the alleged violation of any Law or requirement of any governmental
or administrative authority with respect to any or all of the Premises, Tenant’s
use of the Premises or Tenant’s occupation thereof.

 

 - 41 - 

 

 

(d)          If, at any time or from time to time during the Term (or any
extension thereof), any Hazardous Materials (defined below) are generated,
transported, stored, used, treated or disposed of at, to, from, on or in either
or both of the Premises and the Project by, or as a result of any act or
omission of, any or all of Tenant and any or all of the Tenant Parties (as
defined below): (i) Tenant shall, at its own cost, at all times comply (and
cause all others to comply) with all Laws relating to Hazardous Materials, and
Tenant shall further, at its own cost, obtain and maintain in full force and
effect at all times all certificates, licenses and permits and other approvals
required in connection therewith; (ii) Tenant shall promptly provide Landlord
with complete copies of all communications, certificates, licenses, permits or
agreements with, from or issued by any governmental authority or agency
(federal, state or local) or any private entity relating in any way to the
presence, release, threat of release, or placement of Hazardous Materials at,
to, from, on or in either or both of the Premises or any portion of the Project,
or the generation, transportation, storage, use, treatment, or disposal at, on,
in or from either or both of the Premises or any portion of the Project, of any
Hazardous Materials; (iii) Landlord, Agent and their respective agents and
employees shall have the right, without the obligation, to either or both (x)
enter the Premises upon reasonable prior notice to Tenant (except in cases of
emergency in which no prior notice shall be required) and (y) conduct such
sampling, tests and investigations as Landlord may elect, in its sole
discretion, all at Tenant’s expense, if Landlord has a reasonable basis for
believing that Tenant has breached the provisions of this Section 38, for the
purposes of ascertaining Tenant’s compliance with all applicable Laws or
certificates, licenses, permits or agreements relating in any way to the such
Hazardous Materials; and (iv) if Landlord has a reasonable basis for believing
that Tenant has breached the provisions of this Section 38, upon written request
by Landlord, Tenant shall cause to be performed, and shall provide Landlord with
the results of such sampling, tests and investigations as Landlord may elect, in
its reasonable discretion, of air, water, groundwater and soil to demonstrate
that Tenant complies with all applicable Laws or certificates, licenses, permits
or agreements relating in any way to such Hazardous Materials.

 

(e)          Tenant covenants to investigate, clean up and otherwise remediate,
at Tenant’s sole expense, any release of Hazardous Materials caused, contributed
to, or created by any or all of (A) Tenant and (B) any or all of Tenant’s
shareholders, officers, directors, members, managers, partners, invitees,
guests, agents, employees, contractors or representatives (“Tenant Parties”)
during the Term. Such investigation and remediation (the “Required Remediation”)
shall be performed only after Tenant has obtained Landlord’s prior written
consent, which consent shall not be deemed a waiver by Landlord of its remedies
under this Lease or Law for any Event of Default; provided, however, that Tenant
shall be entitled to respond (in a reasonably appropriate manner) immediately to
an emergency without first obtaining such consent. All Required Remediation
shall be performed in strict compliance with Laws and to the reasonable
satisfaction of Landlord (provided Landlord may not impose requirements more
strict than those required by Laws). Notwithstanding anything to the contrary
contained herein, in no event shall any remediation of either or both of the
Premises or the Project involve the use of any engineering control,
institutional control, a groundwater classification exception area, a well
restriction area or natural attenuation. All Required Remediation shall only be
deemed complete upon the delivery to Landlord of a response action outcome, or
equivalent issued by a Licensed Site Remediation Professional (a “Response
Action Outcome”). Tenant shall be solely responsible for and shall pay for any
and all Natural Resource Damages attributable to the actions or omissions of
Tenant or Tenant Parties. For purposes of this Lease, “Natural Resource Damages”
shall mean any governmental claim for damages to natural resources asserted
against Landlord, including, without limitation, any such claim under Section
107(f) of the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, or the New Jersey Spill Compensation and Control Act, as the case
may be Tenant shall not enter into any settlement agreement, consent decree or
other compromise with respect to any claims relating to any Hazardous Materials
in any way connected with either or both of the Premises and the Project without
first obtaining Landlord’s written consent (which consent may be given or
withheld in Landlord’s sole, but reasonable discretion) and affording Landlord
the reasonable opportunity to participate in any such proceedings, all at the
cost and expense of Tenant, which Tenant shall pay (including, but not limited
to, all legal and other professional and expert fees and expenses incurred by
Landlord in connection therewith) as Additional Rent, upon demand. As used
herein, the term, “Hazardous Materials” shall mean any regulated substance,
toxic substance, hazardous substance, hazardous waste, pollution, pollutant or
contaminant, as defined or referred to in any Law or Laws pertaining to the
protection of human health or the environment, including, without limitation,
radon, asbestos, polychlorinated biphenyls, urea formaldehyde and petroleum
products and petroleum based derivatives. Where a Law defines any of these terms
more broadly than another Law, the broader definition shall apply.
Notwithstanding anything to the contrary hereunder, and without waiving all
other requirements set forth in this Lease and without this provision being
deemed a permission for Tenant to generate, transport, store, use, treat or
dispose of any Hazardous Materials at, to, from, on or in either or both of the
Premises and the Project, Tenant shall be deemed the owner and generator of
Hazardous Materials caused by Tenant to be located at the Premises, and Tenant
shall have sole responsibility for all legal and regulatory compliance
concerning such Hazardous Materials, including, without limitation,
responsibility for proper training, storage, handling, labeling, distribution
and off-Project disposal.

 

 - 42 - 

 

 

(f)          Tenant hereby represents and warrants to Landlord, and covenants
with Landlord, that the Tenant’s North American Industrial Classification Number
(“NAICS”) is 541711, and that throughout this Term, Tenant shall not change the
nature of Tenant’s operations at the Premises in a manner that shall result in a
change of Tenant’s NAICS number. If prior to the expiration or earlier
termination of the Lease, Tenant: (i) fails, pursuant to the Industrial Site
Recovery Act, N.J.S.A. 13:1K-6 et seq., and the regulations promulgated there
under, and any and all amending and successor legislation and regulations
(“ISRA”) and this Lease, to obtain and deliver to Landlord, either (A) the
Affidavit, (B) a de minimis quantity exemption issued by the NJDEP, or (C) a
Response Action Outcome issued by a Licensed Site Remediation Professional, (the
“ISRA Clearance”); or (ii) fails to remediate all Hazardous Materials pursuant
to the requirements of this Section 38, and deliver to Landlord a Response
Action Outcome (the “Environmental Clearance”); then upon the expiration or
earlier termination of this Lease, Landlord shall have the option, in addition
to all other remedies available to Landlord under this Lease and Law, either to
consider this Lease as having ended or to treat Tenant as a hold-over tenant in
possession of the Premises. If Landlord considers this Lease as having ended,
then Tenant shall nevertheless be obligated to promptly obtain and deliver to
Landlord the ISRA Clearance or the Environmental Clearance, as the case may be,
and otherwise fulfill all of the obligations of Tenant set forth in this Section
38. If Landlord treats Tenant as a hold-over tenant in possession of the
Premises, then Tenant shall pay, monthly to Landlord, double the Base Rent which
Tenant would otherwise have paid under the Lease, until such time as Tenant
delivers to Landlord the ISRA Clearance or the Environmental Clearance, as the
case may be, and otherwise fulfills its obligations to Landlord under this
Section 38 and during the holdover period, all of the terms of this Lease shall
remain in full force and effect. Tenant shall, at no cost to Tenant cooperate
with Landlord by supplying any information or signing any documentation that
that may be requested by Landlord, and otherwise assisting Landlord with respect
to the compliance with ISRA by Landlord or any other tenant of the Project, in
the event that Landlord or any other tenant of the Project triggers ISRA by its
actions.

 

 - 43 - 

 

 

(g)          The undertakings, covenants and obligations imposed on Landlord and
Tenant under this Section 38 shall survive the termination or expiration of this
Lease.

 

(h)          Tenant and its employees, suppliers, customers, and invitees agree
to abide by and conform to the Rules and Regulations attached hereto as Exhibit
“J”, as Landlord shall have the right to enforce these Rules and Regulations,
and from time to time, to modify and amend the Rules and Regulations in its’
reasonable discretion in accordance with the provisions of 38(c) above. Landlord
shall not be responsible to Tenant for the failure of other persons, including,
but not limited to, other tenants, their agents, employees, and invitees, to
comply with the Rules and Regulations. In the event of any conflict between the
Rules and Regulations and this Lease, the terms and provisions of this Lease
shall govern.

 

(i)          Except as otherwise documented in the Environmental Baseline Report
(as hereafter defined), Landlord represents and warrants, as of the Effective
Date and to Landlord’s knowledge, there are no Hazardous Materials located at
the Premises, the Building or the Project in violation of applicable Law.
Landlord hereby indemnifies, and shall pay, protect and hold Tenant and Tenant
Indemnitees harmless from and against all liabilities, losses, claims, demands,
costs, expenses (including reasonable attorneys' fees and expenses) and
judgments of any nature arising, or alleged to arise, from or in connection with
(a) any Hazardous Materials or violations of Law affecting the Premises, the
Building or the Project prior to the Commencement Date, or (b) any Hazardous
Materials or violations of Law affecting the Premises, the Building or the
Project after the Commencement Date to the extent directly caused by the
negligence of Landlord or any Landlord Parties. Landlord will resist and defend
any action, suit or proceeding brought against Tenant by reason of any such
Hazardous Materials in violation of applicable Law, which are not the result of
Tenant’s operations at, or occupancy of the Premises or the acts or negligence
of any Tenant Parties, by independent counsel selected by Landlord, which is
reasonably acceptable to Tenant. For purposes of this Lease, the “Environmental
Baseline Report” shall mean and refer to that certain “Phase I Environmental
Site Assessment” by AEI Consultants dated April 9, 2013.

 

39.           ATTORNEYS’ FEES AND COSTS.          In the event either Landlord
or Tenant shall file any proceeding against the other, whether at law or in
equity, to enforce the provisions of this Lease, the prevailing party shall be
entitled to collect its reasonable attorney fees and costs from the other party.

 

 - 44 - 

 

 

40.           WAIVER OF TRIAL BY JURY.         THE LANDLORD AND THE TENANT, TO
THE FULLEST EXTENT THAT THEY MAY LAWFULLY DO SO, HEREBY WAIVE TRIAL BY JURY IN
ANY ACTION OR PROCEEDING BROUGHT BY ANY PARTY TO THIS LEASE WITH RESPECT TO THIS
LEASE, THE PREMISES, OR ANY OTHER MATTER RELATED TO THIS LEASE OR THE PREMISES.

 

41.           SEC FILING. Except for the filing of this Lease with the U.S.
Securities and Exchange Commission (the “Commission”), Landlord and Tenant each
agrees that the terms of this Lease shall not be disclosed or otherwise made
available to the public and that copies of this Lease shall not be publicly
filed or otherwise made available to the public, except where such disclosure,
availability, or filing is required by applicable Law and only to the extent
required by such Law. In the event that such disclosure, availability, or filing
is required by applicable Law, including the filing of this Lease with the
Commission, Landlord and Tenant each (as applicable) agrees to consult with each
other regarding an effort to obtain “confidential treatment” of specified
portions of this Lease with the Commission (or the equivalent treatment by any
other governmental authority) to the extent such treatment is requested in
writing by another party hereto.

 

42.           SIGNAGE.

 

(a)          Tenant may not erect, install, place, or display any sign or
advertising material upon the exterior of the Premises (including but not
limited to any exterior doors, walls, or windows), Buildings, Common Areas,
Parking Areas, or any other part of the Project without the prior written
consent of Landlord; provided, however, that Tenant shall have the right to
erect and maintain interior signs on the third floor of the Building. The size,
style/design, location and method of installation of such signage shall be
subject to Landlord’s approval and applicable Laws in all respects. Any and all
signs installed or constructed by or on behalf of Tenant in accordance with this
subsection (a) shall be installed, maintained in good condition and repair, and
removed by Tenant at the expiration or earlier termination of this Lease, at
Tenant’s sole cost and expense. Tenant shall repair any damage to the Premises
caused by such signs or installation or removal thereof. Landlord reserves the
right to adopt uniform rules and regulations relating to and governing signage
at the Project.

 

(b)          Landlord shall install such signage within the Project as Landlord
reasonably determines as is required for the ease of visitors and delivery
people to locate the Premises. Landlord reserves the right to reconfigure the
Project site directory in connection with the development of the Exclusion Area.

 

43.          INITIAL TENANT IMPROVEMENTS.

 

(a)          Subject to the provisions of this Lease, including without
limitation the provisions of Section 22, Landlord agrees to undertake the work
more particularly described in the Work Letter attached hereto as Exhibit “M”
(the “Initial Tenant Improvements”).

 

 - 45 - 

 

 

44.           CHANGES TO PROJECT; EASEMENTS.          Landlord shall have the
right at its sole discretion, from time to time, to make changes to the
Building, the Common Areas and the Project, including but not limited to changes
to the size, shape, location, number, and extent of the improvements comprising
the Project (hereinafter referred to as "Changes") including, but not limited
to, the exterior of the buildings including the Building, the Common Areas
including, without limitation the parking garages and parking areas, the parking
and traffic control systems, driveways, roads, entrances, exits, parking spaces,
loading and unloading areas, ingress, egress, walkways, and utility and
landscaped areas. Not in limitation of the foregoing, Landlord shall have the
right to remove or demolish the helipad and all buildings and improvements in
the Project (excluding the Building), and to sell all or any part of the
Project. In addition, Landlord can close temporarily any of the Common Areas for
maintenance purposes, can use all Common Areas while engaged in making
additional improvements, repairs or alterations to the Project or any part
thereof, and can do and perform such other acts and make such other changes in,
to, or with respect to the Common Areas and the Project as Landlord may, in
Landlord’s sole discretion, deem to be appropriate. Not in limitation of the
foregoing, Landlord shall have the right to restrict or eliminate Tenant's right
to use certain of the roads in the Project, so long as Tenant's access to the
Premises is not materially affected. In connection with the Changes, Landlord
may, among other things, erect scaffolding or other necessary structures at the
Project, limit access to portions of the Project, including portions of the
Common Areas, and perform work in or on the buildings, which work may create
noise, dust, or leave debris in the Building; provided that Landlord shall not
be entitled to materially adversely affect Tenant's access to or use of the
Premises or the Common Areas. Tenant hereby agrees that such Changes and
Landlord's actions in connection with such Changes in accordance with the
provisions of this Section shall in no way constitute a constructive eviction of
Tenant or entitle Tenant to any abatement of rent. Provided such Changes comply
with this Section, Landlord shall have no responsibility or for any reason be
liable to Tenant for any direct or indirect injury to or interference with
Tenant's business arising from the Changes, nor shall Tenant be entitled to any
compensation or damages from Landlord for any inconvenience or annoyance
occasioned by such Changes or Landlord's actions with such Changes in compliance
with the provisions of this Section 44.

 

45.           INTENTIONALLY DELETED

 

46.           FOOD SERVICE AND FITNESS CENTER

 

(a)          Landlord and/or a third-party vendor, determined in Landlord’s sole
discretion, shall provide breakfast and lunch food service in Building CC (as
such Building CC is shown on Exhibit “N”), the level, type of service, and hours
of which operation shall be reasonably determined by Landlord and/or the
third-party provider. Tenant agrees to make its employees aware of such food
service. The food service operation shall be made available to other tenants of
the Project. Landlord expressly reserves the right to relocate the
above-described food service area to another location within the Project or the
Exclusion Area, create an alternative food service area within the Project or
the Exclusion Area, or terminate providing breakfast and lunch food service at
the Project at any time during the Term, in Landlord’s sole discretion.

 

 - 46 - 

 

 

(b)          (i)          Subject to the provisions of this Section 46, Landlord
and/or a third-party vendor, determined in Landlord’s sole discretion, shall
provide Tenant’s employees (and the employees of all other occupants of the
Project) with access to the existing fitness center located in Building C (as
such Building C is shown on Exhibit “N”), the type and level of amenities, and
hours of which operation, shall be reasonably determined by Landlord and/or the
third-party provider. The use of this fitness center shall be subject to the
reasonable Rules and Regulations of Landlord now or hereafter imposed, as to
manner of usage, frequency of usage, fees and expenses thereof and such other
similar and reasonable Rules and Regulations as Landlord shall, from time to
time, impose. Landlord expressly reserves the right to relocate the
above-described fitness center to another location within the Project, or to the
Exclusion Area, or terminate providing the fitness center at the Project at any
time during the Term, in Landlord’s sole judgment.

 

  (ii)          Tenant shall not grant to any employee the right, and no
employee of Tenant shall be permitted, to use the fitness center facilities
unless and until Tenant (i) shall have notified Landlord that Tenant has granted
such right to such employee and (ii) shall have caused such employee to complete
and execute a waiver of liability on Landlord’s standard form and delivered such
executed document to Landlord. Tenant acknowledges that all users of the health
club facilities do so at their own risk and agrees that it shall be solely
Tenant’s obligation to fully inform each of Tenant’s employees to whom the right
to use the health club facilities may be granted of such risk. Tenant
acknowledges and agrees that Landlord shall have no liability to Tenant for any
personal injury or property damage arising from or in connection with (A) the
use of the health club facilities by any of Tenant’s employees or (B) Landlord’s
operation and/or maintenance of the health club facilities, including any such
claim arising out of negligence, and Landlord shall have no liability to Tenant
for any claims arising from Landlord’s election to discontinue providing the
fitness center within the Project. In addition, Landlord reserves the right to
discontinue providing the fitness center as an amenity to an employee of Tenant
at any time if such employee violates any of the rules, regulations or
conditions governing the use of the health club facilities (including the Rules
and Regulations of Landlord now or hereafter imposed as set forth above).

 

47.          CONDOMINIUM

 

(a)           Landlord represents and warrants to Tenant that (i) the
Condominium Documents are in full force and effect and have not been amended and
no rules or regulations that may be created pursuant to the Condominium
Documents currently exist, (ii) Landlord holds all of the rights of the Grantor
under the Condominium Documents and has not assigned any of them, in whole or in
part, (iii) while Peters Brook Village Association, Inc., the New Jersey
nonprofit corporation formed to administer the Condominium Project (the
“Association”), has been formed, the Association has been inoperative to date.
Tenant has reviewed and approved the Condominium Documents and Tenant
acknowledges and agrees that this Lease is subject and subordinate to the
Condominium Documents in all respects. Tenant shall, at no cost to Landlord,
execute an agreement in recordable form confirming that this Lease is subject
and subordinate to the Condominium Documents within ten (10) days following
Landlord’s request therefor. Tenant shall, at Tenant’s sole cost and expense,
comply with the provisions of the Condominium Documents and all Rules and
Regulations regarding the use of the Premises and the Common Areas, and the
operation of Tenant’s business therein as may be established from time to time
pursuant to the Condominium Documents. Landlord shall have the right at any time
after the Effective Date to modify the terms of the Condominium Documents as
Grantor and/or the Owner of all of the Units located within the Condominium
Project, or as Grantor consent to or approve an amendment to, or vote as an
Owner to amend, the Condominium Documents, without the consent of Tenant.
Notwithstanding anything to the contrary contained herein, if Landlord wants to
amend the Condominium Documents and such modifications would materially and
adversely interfere with Tenant’s use of the Premises for the Permitted Use, or
materially and adversely affect the rights of Tenant under this Lease, then
Landlord shall request Tenant’s consent to such modifications to the Condominium
Documents, which consent may be withheld in Tenant’s sole discretion.

 

 - 47 - 

 

 

(b)          Tenant shall defend, indemnify and hold harmless Landlord from and
against any and all claims, demands, causes of action, suits, damages,
liabilities and expenses of any nature, including reasonable attorney’s fees,
arising out of or in connection with the enforcement by the Association of any
covenant, term, condition or provision of the Condominium Documents arising from
(i) Tenant’s use of the Premises or the conduct of Tenant’s business at the
Project, or (ii) Tenant’s failure to comply with Tenant’s obligations under this
Lease.

 

48.           FINANCIAL STATEMENTS. Within twenty (20) days after Landlord’s
written request, Tenant at its expense shall deliver to Landlord copies of
Tenant’s most recent annual financial statements. The financial statements shall
include a balance sheet and a statement of profit and loss. All financial
statements shall be prepared in accordance with Tenant’s normal accounting
methods applied on a consistent basis from year-to-year and shall be certified
by Tenant’s Chief Financial Officer, or the equivalent. Notwithstanding anything
to the contrary contained herein, if at any time during the Term the Tenant or
any other successor thereto, shall have their financial statements audited by an
independent certified public accountant, then Tenant shall be required to
provide such audited financial statements to Landlord’s pursuant to the terms of
this Section 48. Notwithstanding anything in this Lease to the contrary, Tenant
shall not be required to provide any financial statements (a) unless Landlord is
requesting the same in writing in connection with a financing of the Project
and/or an executed contract of sale of the Premises and/or (b) so long as Tenant
is a publicly traded company.

 

49.           RELOCATION OF TENANT.

 

(a)          During the first five (5) years of the Term, Landlord shall have
the right to relocate Tenant to other premises within the Project (the
“Relocation Space”) upon not less than ninety (90) days’ prior notice so long as
the rentable square footage of such premises is equal to or greater than (but
not materially greater) the rentable square footage of the Premises. If Landlord
exercises such right, Landlord agrees, at its sole cost and expense, (i) to
prepare the new premises for Tenant’s occupancy in a manner consistent with the
level of tenant improvement in the Premises and (ii) to remove, relocate and
install Tenant’s trade fixtures, equipment and furniture in the new premises.
For the balance of the Term, this Lease shall continue in full force and effect
and shall apply to the new premises as though this Lease had originally been for
the new premises, including, but not limited to, the same Base Rent and
Additional Rent as this Lease now provides; accordingly, if the rentable square
footage of the new premises is greater than the rentable square footage of the
Premises, then the Base Rent and Additional Rent shall not be increased.

 

 - 48 - 

 

 

(b)          Within twenty (20) days following (i) the giving by Landlord of a
notice stating that the Relocation Space is Substantially Completed, and (ii)
Tenant’s satisfaction of all regulatory requirements due to such relocation
(which Tenant shall pursue with reasonable diligence), Tenant shall vacate the
Premises and move into the Relocation Space. Landlord agrees to pay Tenant for
all reasonable costs and expenses incurred by Tenant in connection with the move
to the Relocation Space (including, without limitation, reasonable telephone
installation fees and charges) within thirty (30) days following receipt of an
invoice or other evidence setting forth in reasonable detail the costs and
expenses incurred by Tenant and a description of services performed.

 

(c)          In the event Landlord exercises its right to relocate Tenant,
Landlord and Tenant hereby agree, within twenty (20) days after Tenant takes
possession of the Relocation Space, to promptly amend those provisions of this
Lease which are affected by the relocation and the change, if any, in the
rentable area (other than Base Rent and Additional Rent).

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

 - 49 - 

 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease on the day and
year first above written.

 

  LANDLORD         CIP II/AR BRIDGEWATER HOLDINGS LLC   A Delaware limited
liability company         By: CIP II/AR Bridgewater LLC,     a Delaware limited
liability company,     its sole member         By: AR at Bridgewater LLC     a
New Jersey limited liability company,     its Administrative Manager         By:
ACP Land Holdings, LLC     a New Jersey limited liability company,     its sole
member         By: Padco Management, Inc.,     a New Jersey corporation,     its
managing member         By:   /s/ Kurt Padavano     Name: Kurt Padavano    
Title: Senior Vice President         TENANT         MATINAS BIOPHARMA HOLDINGS,
INC.         By: /s/ Roelof Rongen     Name: Roelof Rongen     Title: Chief
Executive Officer

 

 - 50 - 

 

 

EXHIBIT “A”



  

LAND

 

[pg56img1_ex10-1.jpg] 



 

 - 51 - 

 

 

[pg57img1_ex10-1.jpg]

 



 - 52 - 

 

 

[pg58img1_ex10-1.jpg]

 



 - 53 - 

 


EXHIBIT “B”



  

EXCLUSION AREA

 

[pg59img1_ex10-1.jpg] 

 

 - 54 - 

 



 

EXHIBIT “C”

 

PREMISES

 



 - 55 - 

 

 

[pg61img1_ex10-1.jpg]

 

 - 56 - 

 

  

EXHIBIT “D”

 

[INTENTIONALLY DELETED]

 

 - 57 - 

 

 

EXHIBIT “E”

 

RETAINED FFE

 

[AGREED UPON LIST OF THE RETAINED FFE TO BE INSERTED POST LEASE EXECUTION]

 

 - 58 - 

 

EXHIBIT “F”

 

BILL OF SALE

 

THIS BILL OF SALE is made and entered into as of this 1st day of July__, 2021,
by and between CIP II/AR BRIDGEWATER HOLDINGS LLC, a Delaware limited liability
company, having an office at c/o Advance Realty Development, 1041 U.S. Highway
202/206, Bridgewater, NJ 08807 (“Bridgewater”), and MATINAS BIOPHARMA HOLDINGS
INC., a Delaware corporation, having an office at New Jersey Center for
Excellence, Building L, 1029 U.S. Highway 202/206 Bridgewater, New Jersey 08807
(“MATINAS BIOPHARMA”).

 

WHEREAS, Bridgewater and MATINAS BIOPHARMA have executed that certain Lease
dated as of __________ __, 2016 (the “Lease”); and

 

WHEREAS, in accordance with the terms and subject to the conditions of the
Lease, Bridgewater now desires to transfer and convey to MATINAS BIOPHARMA all
of Bridgewater’s right, title, and interest in and to the tangible personal
property described on Exhibit A attached hereto and incorporated by reference
herein (the “Retained FFE”), and MATINAS BIOPHARMA desires to accept the
transfer and conveyance thereof.

 

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and in the Lease and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and upon and subject to the
terms and conditions set forth in the Lease, Bridgewater and MATINAS BIOPHARMA
agree as follows:

 

Bridgewater hereby transfers, conveys to MATINAS BIOPHARMA and its successors
and assigns all of Bridgewater’s right, title, and interest in and to the
Retained FFE, without representation, warranty or recourse except as expressly
provided herein, and MATINAS BIOPHARMA hereby accepts the transfer and
conveyance of all of Bridgewater’s right, title, and interest in the Retained
FFE.

 

Bridgewater hereby represents and warrants to MATINAS BIOPHARMA that it has good
and marketable title to the Retained FFE and each component thereof free and
clear of any security interest, liens or other monetary encumbrances except
those that have arisen out of the acts or omissions of Tenant.

 

Bridgewater hereby specifically disclaims, and, except as expressly stated in
the prior paragraph, has not made, and does not now make, any representations,
warranties, covenants, or guarantees, oral or written, as to the past, present
or future condition, income, expenses, operation, or any other matter or thing
relating in any way to the Retained FFE and MATINAS BIOPHARMA acknowledges that
no such representations, warranties, guarantees, agreements, covenants and
conditions were made or have been made by Bridgewater or by any party on
Bridgewater’s behalf. MATINAS BIOPHARMA acknowledges that MATINAS BIOPHARMA has
had an opportunity to fully inspect, and has fully inspected, the Retained FFE.

 

 - 59 - 

 

 

SUBJECT TO THE PARAGRAPH BELOW, MATINAS BIOPHARMA ACCEPTS THE RETAINED FFE IN
ITS PRESENT CONDITION, “AS IS” “WHERE IS,” WITH ANY AND ALL FAULTS, AND, WITHOUT
ANY REPRESENTATIONS OR WARRANTIES BY BRIDGEWATER, EXPRESS OR IMPLIED, OF
MERCHANTABILITY, FITNESS, CONDITION, QUALITY OR CAPACITY THEREOF, AND
ACKNOWLEDGES AND AGREES THAT BRIDGEWATER AND ITS EMPLOYEES AND AGENTS HAVE MADE
NO REPRESENTATIONS, WARRANTIES, COVENANTS, OR AGREEMENTS OF ANY KIND OR
CHARACTER WHATSOEVER, EXPRESS OR IMPLIED, AS TO THE RETAINED FFE OR ANY OTHER
MATTER OR THING WHATSOEVER RELATING IN ANY WAY TO THE RETAINED FFE, AND NOT IN
LIMITATION OF THE FOREGOING, BRIDGEWATER DOES NOT MAKE ANY REPRESENTATIONS,
WARRANTIES, COVENANTS OR GUARANTEES REGARDING HAZARDOUS MATERIALS OR THE
PRESENCE OR DISPOSAL OF ANY HAZARDOUS MATERIALS OR ANY OTHER HAZARDOUS OR TOXIC
SUBSTANCES IN OR ON THE RETAINED FFE.

 

SUBJECT TO THE NEXT PARAGRAPH, FROM AND AFTER THE OF DATE OF THIS BILL OF SALE,
MATINAS BIOPHARMA HEREBY EXPRESSLY ASSUMES ALL RISKS, LIABILITIES, CLAIMS,
DAMAGES AND COSTS (AND AGREES THAT BRIDGEWATER SHALL NOT BE LIABLE FOR ANY
SPECIAL, DIRECT, INDIRECT, CONSEQUENTIAL OR OTHER DAMAGES) RESULTING OR ARISING
FROM, OR RELATED TO, THE OWNERSHIP, USE, CONDITION, LOCATION, MAINTENANCE,
REPAIR OR OPERATION OF THE RETAINED FFE. MATINAS BIOPHARMA ACKNOWLEDGES THAT ANY
CONDITION OF THE RETAINED FFE THAT MATINAS BIOPHARMA DISCOVERS OR DESIRES TO
CORRECT OR IMPROVE PRIOR TO OR AFTER THE DATE OF THIS BILL OF SALE SHALL BE AT
MATINAS BIOPHARMA’S SOLE EXPENSE. MATINAS BIOPHARMA EXPRESSLY WAIVES (TO THE
EXTENT ALLOWED BY APPLICABLE LAW) ANY CLAIMS UNDER FEDERAL, STATE OR OTHER LAW
THAT MATINAS BIOPHARMA MIGHT OTHERWISE HAVE AGAINST BRIDGEWATER RELATING TO THE
USE, CHARACTERISTICS, OR CONDITION OF THE RETAINED FFE. THE TERMS OF THIS
SECTION SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS BILL OF SALE.

 

THE PRIOR TWO PARAGRAPHS ARE IN ALL RESPECTS SUBJECT TO THE REPRESENTATIONS AND
WARRANTIES EXPRESSLY SET FORTH IN THIS BILL OF SALE.

 

 - 60 - 

 

 

IN WITNESS WHEREOF, Bridgewater and MATINAS BIOPHARMA have executed this Bill of
Sale in two (2) counterparts as of the date set forth above.

 

CIP II/AR BRIDGEWATER HOLDINGS LLC,

a Delaware limited liability company

 

By: CIP II/AR Bridgewater LLC,   a Delaware limited liability company,  

its sole Member

 

  By: AR at Bridgewater LLC,     a New Jersey limited liability company,    

its Administrative Manager 

 

    By: ACP Land Holdings, LLC,       a New Jersey limited liability company,  
   

its sole Member

 

      By: Padco Management, Inc.,         a New Jersey corporation,         its
Managing Member

 

      By:             Name: Kurt Padavano           Title: Senior Vice President
 

 

MATINAS BIOPHARMA HOLDINGS, INC.

 

By: 

      Name:     Title:  

 

 - 61 - 

 

 

EXHIBIT “G”


 

COMMENCEMENT DATE AGREEMENT

 

Date:

 

Tenant:MATINAS BIOPHARMA HOLDINGS, INC.

 

Address:1029 U.S. Highway 202/206

Bridgewater, New Jersey 08807

 

Re:          Commencement of Lease Agreement by and between CIP II/AR
BRIDGEWATER HOLDINGS LLC, a Delaware limited liability company, as Landlord, and
MATINAS BIOPHARMA HOLDINGS, INC. a Delaware corporation , as Tenant, for 14,336
rentable square feet of Building L located at 1029 U.S. Highway 202/206,
Bridgewater, New Jersey.

 

Dear __:

 

In accordance with the terms and conditions of the above referenced Lease,
Tenant accepts possession of the Premises and agrees:

 

1.          The Commencement Date of the Lease is __________;

 

2.          The Termination Date of the Lease is ______.

 

Please acknowledge your acceptance of possession and agreement to the terms set
forth above by signing all three (3) counterparts of this Commencement Date
Agreement in the space provided and returning two (2) fully executed
counterparts to my attention.

 

Sincerely,

 

Agreed and Accepted:

 

50.        Tenant:    MATINAS BIOPHARMA HOLDINGS, INC.

 

By: 

   

Title:



    Name:    

Date:



   

 

 - 62 - 

 

 

EXHIBIT “H”

 

REAL PROPERTY TAX CALCULATION METHODOLOGY

 

 - 63 - 

 

 

[pg69img1_ex10-1.jpg]

 

 - 64 - 

 

 

[pg70img1_ex10-1.jpg]

 



 - 65 - 

 

 

[pg71img1_ex10-1.jpg]

 



 - 66 - 

 

 

[pg72img1_ex10-1.jpg]

 



 - 67 - 

 

 

 

[pg73img1_ex10-1.jpg]

 



 - 68 - 

 

 

[pg74img1_ex10-1.jpg]

 



 - 69 - 

 

 

[pg75img1_ex10-1.jpg]

 



 - 70 - 

 

 

[pg76img1_ex10-1.jpg]

 



 - 71 - 

 

 





EXHIBIT “I”

 

[INTENTIONALLY DELETED]

 

 - 72 - 

 

 

EXHIBIT “J”

 

RULES AND REGULATIONS

 

GENERAL RULES

 

Capitalized terms as used in the Rules and Regulations shall have the meanings
therefor as set forth in the Lease. The following Rules and Regulations shall
apply, where applicable, to the Premises, the Buildings, all common areas of the
Project, and the appurtenances thereto. Tenant shall faithfully observe and
comply with the following Rules and Regulations:

 

1.          Tenant shall not alter any locks or install any new or additional
locks or bolts on any doors or windows of the Premises without obtaining
Landlord’s prior written consent, which will not be unreasonably withheld.
Tenant shall bear the cost of any lock changes or repairs required by Tenant.
Keys required by Tenant must be obtained from Landlord at a reasonable cost to
be established by Landlord.

 

2.          The toilet rooms, urinals, and wash bowls shall not be used for any
purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein. The expense of any
breakage, stoppage, or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose employees or agents, shall have caused it.

 

3.          Tenant shall not bring into or keep within the Premises or Project
any animals, birds, reptiles, etc. (except for service animals).

 

4.          Landlord reserves the right to exclude or expel from the Project any
person who, in the judgment of Landlord, is intoxicated or under the influence
of liquor or drugs or who shall in any manner do any act in violation of any of
these Rules and Regulations.

 

5.          Tenant shall not, without the prior written consent of Landlord,
which consent shall not be unreasonably withheld, use any method of heating or
air conditioning other than that permitted by Landlord.

 

6.          All trash, garbage, and refuse disposal by Tenant shall be made at
the sole expense of Tenant in compliance with applicable laws and ordinances and
in a manner that is reasonably acceptable to Landlord, including without
limitation, the size, location and appearance of dumpsters or other receptacles.

 

7.          Tenant shall comply with all safety, fire protection, and evacuation
procedures and regulations established by Landlord or any governmental agency.

 

 - 73 - 

 

 

8.          No awnings or other projection shall be attached to the outside
walls or windows of the Buildings by Tenant other than signs that Tenant is
permitted to install pursuant to the Lease.

 

9.          Except with the prior written consent of Landlord, which will not be
unreasonably withheld, no person or persons other than those approved by
Landlord shall be permitted to enter the Project for the purpose of cleaning
same. Landlord shall in no way be responsible to Tenant for any loss of property
on the Premises by cleaning personnel, notwithstanding Landlord’s approval of
same.

 

10.         Sidewalks, entrances, passageways, courts, corridors, vestibules,
halls, elevators, electrical and fire panels and stairways in and about the
Buildings shall not be obstructed nor shall objects be placed against glass
partitions, doors or windows which would be unsightly from or from the exterior
of the Buildings.

 

11.         No part of the Buildings shall be defaced or damaged by Tenant.

 

12.         If movement in or out of the Buildings or Project of furniture or
equipment, or dispatch or receipt by Tenant of any merchandise or materials,
causes equipment, property and/or personnel of Landlord or of any other tenant
damage or injury as a result of or in connection with such activity, Tenant
shall be solely liable for any and all damage or loss resulting therefrom.

 

13.         Tenant shall keep all electrical and mechanical apparatus owned by
Tenant free of vibration, noise and airwaves which may be transmitted beyond the
Premises.

 

14.         Canvassing, soliciting and peddling in or about the Buildings or
Project are prohibited. Tenant shall cooperate and use its best efforts to
prevent the same.

 

15.         Tenant shall not use the Premises in any manner which would overload
the heating, ventilating or air conditioning systems, electrical and fire
systems, and all utilities of the Building.

 

16.         Tenant shall, if necessary, utilize a pest extermination service to
control pests in the Premises. Tenant shall bear the cost and expense of such
extermination services.

 

17.         Landlord shall have the right to prohibit the use of the name of the
Premises or any other publicity by Tenant that in Landlord’s opinion may tend to
impair the reputation of the Premises or Project or Landlord or the desirability
of the Project for Landlord’s other tenants. Upon written notice from Landlord,
Tenant shall refrain from and/or discontinue such publicity immediately.

 

18.         Neither Tenant nor any of its Tenant’s Agents shall smoke in the
Premises.

 

 - 74 - 

 

 

PARKING RULES

 

1.          Parking Areas in which Tenant has exclusive rights may be used for
parking of vehicles as determined by Tenant in Tenant’s sole discretion. Other
Tenant Parking Areas shall be used only for parking by vehicles no longer than
full-size, passenger automobiles (herein called “Permitted Size Vehicles.”)

 

2.          Tenant shall not permit or allow any vehicles that belong to or are
controlled by Tenant or Tenant’s employees, suppliers, shippers, customers, or
invitees to be loaded, unloaded, or parked in areas other than those designated
by Landlord for such activities. Users of the Parking Areas will obey all posted
signs and park only in the areas designated for vehicle parking.

 

3.          Landlord will not be responsible for any damage to vehicles, injury
to persons, or loss of property, all of which risks are assumed by the party
using the Parking Areas.

 

4.          The maintenance, washing, waxing, or cleaning of vehicles in the
Parking Areas or Common Areas is prohibited.

 

5.          Tenant shall be responsible for seeing that all of Tenant’s Agents
comply with the applicable parking rules, regulations, laws, and agreements.

 

6.          The Parking Areas shall only be used for daily or short term parking
and no vehicle or other property shall be stored in the Parking Areas.

 

Subject to the terms and provisions of the Lease, Landlord reserves the right at
any time to change or rescind any one or more of these Rules and Regulations, or
to make such other and further Rules and Regulations as in Landlord’s judgment
may from time to time be necessary for the management, safety, care, and
cleanliness of the Project, and for the preservation of good order therein as
well as for the convenience of other occupants and tenants therein.

 

 - 75 - 

 

 

EXHIBIT “K”

 

[INTENTIONALLY DELETED]

 

 - 76 - 

 

 

EXHIBIT “L”

 

[INTENTIONALLY DELETED]

 

 - 77 - 

 

 

EXHIBIT “M”

 

WORK LETTER

 

 - 78 - 

 

 

This Exhibit “M” is attached to and made a part of that certain Lease Agreement
dated December 15, 2016 (the “Lease”), between CIP II/AR BRIDGEWATER HOLDINGS
LLC (“Landlord”) and MATINAS BIOPHARMA HOLDINGS, INC. (“Tenant”). The terms used
in this Exhibit that are defined in the Lease shall have the same meanings as
provided in the Lease.

 

The purpose of this Exhibit “M” is to set forth the relative rights and
obligations of Landlord and Tenant with respect to the construction and
installation of the initial tenant improvements in the Premises (the “Initial
Tenant Improvements”). The performance of this work will proceed in accordance
with the following terms and conditions.

 

A.           Final Plans

 

(1)         Landlord and Tenant agree that Landlord shall construct and install
the Initial Tenant Improvements in accordance with those certain Plans prepared
by PS&S dated October 27, 2016 as more particularly described on Schedule 1
attached hereto (the “Final Plans”) Tenant hereby confirms that Tenant has
approved the Final Plans.

 

(2)         Landlord has presented Tenant with the Estimate Sheet attached
hereto as Schedule 2, and Tenant has approved the budget of $904,546.99 (the
“Approved Budget”) prepared by Advance Construction (the “Landlord’s
Contractor”) which is more particularly set forth on Schedule 2 for the
construction and installation of the Initial Tenant Improvements based upon the
Final Plans.

 

B.           Tenant Improvements

 

(1)         As soon as reasonably practicable after the Effective Date of the
Lease Agreement, Landlord’s Contractor shall commence demolition work in the
Premises. As soon as reasonably practicable after the Effective Date of the
Lease Agreement, and Landlord’s Contractor’s receipt of all required permits and
approvals for the Initial Tenant Improvements Work, Landlord’s Contractor shall
construct the installations and improvements and complete the Initial Tenant
Improvements Work in accordance with the Final Plans, (excluding the Initial
Tenant Installations as hereinafter defined). In connection with the performance
of Initial Tenant Improvements Work, Landlord shall be responsible for the Cost
of the Initial Tenant Improvements Work as defined in paragraph 2(a) below up to
the total amount of $286,720.00 (representing $20.00 per rentable square foot of
the Premises, the “Construction Credit”). For purposes of this Exhibit “M”, the
total amount of the Approved Budget less the Construction Credit shall be
referred to as an “Additional Cost” and paid by Tenant in accordance with
Paragraph 2(c). Landlord and Tenant acknowledge and agree that the Additional
Cost is $617,826.99.

 

 - 79 - 

 

 

(2)          (a)          The term “Cost of the Initial Tenant Improvements
Work” as used in this Exhibit “M” shall mean all costs of demolition and
constructing the work pursuant to the Final Plans, including, without
limitation, materials, labor, subcontract costs and general conditions
(excluding all soft costs, including, without limitation, legal fees, moving
expenses, telephone and data systems and expenses, security systems, and all
furniture, fixtures and equipment).

 

(b)          Any changes requested by Tenant from the work indicated on the
Final Plans shall be performed by Landlord pursuant to a change order approved
and executed by Landlord and Tenant. All changes to the Final Plans requested by
Tenant must be approved by Landlord in advance, which approval shall not be
unreasonably withheld, delayed or conditioned. Landlord shall respond to changes
to the Final Plans within five (5) Business Days. All increases in the cost of
the Initial Tenant Improvements Work resulting from such change orders shall be
borne by Tenant, subject to payment as part of the Construction Credit.

 

(c)          For purposes of this Exhibit “M”: (i) “Landlord's Proportionate
Payment Share” shall be a fraction, the numerator of which shall be the
Construction Credit and the denominator of which shall be the total Approved
Budget, and (ii) “Tenant's Proportionate Payment Share” shall be a fraction, of
which the total amount of the Approved Budget less the Construction Credit shall
be the numerator and the total Approved Budget shall be the denominator. It is
the parties’ intention that all partial payments of the Cost of the Initial
Tenant Improvements Work made during the performance of the Initial Tenant
Improvements shall be made on a “pari passu” basis with Landlord contributing
Landlord’s Proportionate Payment Share and Tenant contributing Tenant’s
Proportionate Payment Share of each partial payment.

 

(d)          From time to time during the performance of Initial Tenant
Improvements, but not more frequently than once per month, the Landlord’s
Contractor shall submit a written request for payment (a “Payment Request”) to
Landlord and Tenant that contains the following documentation: (1) an
Application for Payment (AIA documents G702 and G703) from Landlord’s Contractor
identifying percentage of completion by trade; (2) a copy of all invoices
relating to that portion of Initial Tenant Improvements described in the
Application for Payment and all other invoices for other Costs for which
Landlord’s Contractor is requesting payment, and (3) partial lien waivers from
all contractors, subcontractors, suppliers and materialmen who performed work,
furnished services or provided material in connection with such portion of the
Initial Tenant Improvements identified in the Application for Payment
(collectively, the “Required Documents”). Upon completion of the Initial Tenant
Improvements, the Landlord’s Contractor shall submit a final Payment Request to
Landlord together with the Required Documents (including final lien waivers from
all contractors, subcontractors, suppliers and materialmen who performed work,
furnished services or provided material in connection with the Initial Tenant
Improvements) and a copy of the final certificate of occupancy and/or any other
permit or approval required in connection with the completion of the Initial
Tenant Improvements. Landlord and Tenant shall approve each Payment Request in
writing to the Landlord’s Contractor, or notify the Landlord’s Contractor of any
reasonable objections to such Payment Request within fifteen (15) Business Days
following its receipt of such Payment Request. In the event Landlord or Tenant
shall reasonably object to all or a portion of any Payment Request, Landlord and
Tenant agree to promptly meet in order to equitably resolve such objections with
Landlord’s Contractor. Within fifteen (15) Business Days following Landlord’s
and Tenant’s approval of a Payment Request or the resolution by Landlord and
Tenant of any objection to such Payment Request, (i) then Tenant shall pay
Tenant’s Proportionate Payment Share of such Payment Request to Landlord’s
Contractor, and (ii) provided there is no Event of Default then occurring,
Landlord shall pay Landlord’s Proportionate Payment Share of such Payment
Request to Landlord’s Contractor

 

 - 80 - 

 

 

(3)         The Initial Tenant Improvements Work, excluding any Tenant
Installations, constitutes all of the improvements to be Substantially Completed
by Landlord in order to prepare the Premises for occupancy by Tenant.

 

C.           Tenant Installations

 

(1)         Tenant, at its own cost and expense, shall perform all work related
to installation of furniture, moveable furnishings, telephone systems
(including, without limitation, voice and data cabling and telecommunications
equipment) and office equipment (the “Tenant Installations”), subject to the
provisions of Paragraph C(2) below. All Tenant Installations which adversely
affect the structure of the Building, require any permit from a governmental
authority, involve electrical work or adversely affect the Building systems
shall require the prior written consent of Landlord. All Tenant Installations
shall be performed in accordance with Section 22 of the Lease and accomplished
in a good and workmanlike manner so as not to damage the Premises or the
Building or the plumbing, electrical line or other utilities. Notwithstanding
anything to the contrary contained herein, Landlord’s Contractor shall
coordinate the performance of the Initial Tenant Improvements Work and the
Tenant’s performance of the Tenant Installations in accordance with customary
and prudent construction practices in order to effectuate the completion of such
installations in an orderly and efficient manner, subject to the provisions of
Paragraph C(2) below.

 

(2)         In the event that Tenant performs any Tenant Installations pursuant
to this Lease, Tenant agrees promptly to notify Landlord in writing of the names
of its agents, contractors or subcontractors who are to work in the Premises,
and to furnish Landlord with such other information as Landlord may reasonably
require. All work done by Tenant, its agents, contractors, subcontractors or
employees shall be scheduled and performed so as not to conflict, interfere
with, or delay any work undertaken by Landlord in the Building or Landlord's
completion of the Initial Tenant Improvements Work. In the event that Tenant,
its agents, contractors, subcontractors or employees do not work in harmony
with, or interfere with, labor employed by Landlord, its agents, contractors,
subcontractors or employees or in the event any work stoppage, jurisdictional
labor dispute or other interference with Landlord, its agents, contractors,
subcontractors or employees occurs Landlord shall have the right to require
Tenant, upon written demand, to remove or cause the removal forthwith all of
Tenant's agents, contractors and employees from the Premises and Tenant agrees
to comply with such demand immediately. Any of Tenant's Installations shall be
installed solely at Tenant's risk. Tenant shall be liable to Landlord in the
event Tenant, its agents, contractors, subcontractors or employees damage the
Initial Tenant Improvements Work, the Premises or the Building.

 

D.           Tenant Delay

 

Tenant shall be responsible for any Tenant Delay in connection with the
construction and installation of the Initial Tenant Improvements by Landlord’s
Contractor, subject to the provisions of Section 1(a) (iii) of the Lease.

 



 - 81 - 

 



 

[pg91img1_ex10-1.jpg]

 





 - 82 - 

 

 

[pg92img1_ex10-1.jpg]

 

 - 83 - 

 



 

[pg93img1_ex10-1.jpg]

 

 - 84 - 

 



 

[pg94img1_ex10-1.jpg]

 



 - 85 - 

 

 

EXHIBIT “N”

 

PROJECT CAMPUS

 

[pg95img1_ex10-1.jpg]

 

 - 86 - 

 

 

EXHIBIT “O”

 

PROHIBITED USES

 

1.          Offices of any division, agency or bureau of the United States or
any state or local government or of any foreign government or subdivision
thereof.

 

2.          Offices of any health care professionals or for the provision of any
health care services or other therapeutic or diagnostic services.

 

3.          Any school, educational, or other training facility (except for in
house training of Tenant’s employees).

 

4.          Any restaurant use or retail use (meaning a business whose primary
patronage arises from the generalized solicitation of the general public to
visit Tenant’s offices in person) including, without limitation, a health spa,
gymnasium, fitness center, bank or savings and loan association, or retail
facilities of any financial, lending, securities brokerage or investment
activity.

 

5.          Any residential use, living quarters or lodging or sleeping use.

 

6.          Any communications uses (such as broadcasting radio and/or
television stations).

 

7.          Any “executive suite” type uses where office suites are maintained
for individual rental.

 

8.          Any use of the Premises or any portion thereof for any occupancy
density which is materially greater than the average occupancy density
associated with the occupancy of Tenant.

 

9.          Any church, house of worship or related religious facility.

 

10.         Any use which emits an obnoxious odor, discharge or sound which can
be heard, seen or smelled outside the Premises in the Project.

 

11.         Any use that will cause damage to the Premises or the Project, or
materially impair the appearance of the exterior of the Premises or other
portions of the Project outside of the Premises.

 

 - 87 - 

 

 

